

Exhibit 10.1
PURCHASE AND SALE AGREEMENT


750 Ridder Park Drive, San Jose


This PURCHASE AND SALE AGREEMENT (“Agreement”) is made this 16th
day of September, 2013 (“Effective Date”) by and between San Jose Mercury News,
LLC, a California limited liability company (“Seller”) and Super Micro Computer,
Inc., a Delaware corporation (“Buyer”).
NOW, THEREFORE, in consideration of the mutual promises and covenants herein and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.
Sale and Purchase. Subject to the terms and conditions set forth below, Seller
hereby agrees to sell and convey to Buyer, and Buyer hereby agrees to purchase
from Seller the Property described below. The Property shall consist of all of
the following:



(i)
all that certain real property situated at 750 Ridder Park Drive and 1611
Schallenberger Road, San Jose, Santa Clara County, California, commonly referred
to as Assessor’s Parcel Numbers 237-05-016, 237-05-036 and 237-05-039,
containing approximately 35.68 acres of land, more or less, and as more fully
described on Exhibit A attached hereto and incorporated herein (the “Land”);



(ii)
the interest of Seller, if any, in all rights, privileges and easements
appurtenant to the Land, including, without limitation, all minerals and oil,
gas and other hydrocarbon substances on and under the Land (excepting therefrom
the hazardous materials and substances referred to in the Subsurface Materials
to be cleaned up and remediated by Seller pursuant to the provisions of Section
8.2.1 below); development rights, rights of way; and all other appurtenances
used in connection with the beneficial use and enjoyment of the Land (all of
which are collectively referred to as the “Appurtenances”);



(iii)
all buildings (“Buildings”) and all structures and improvements situated on the
Land (“Improvements”), together with the interest of Seller in all fixtures
(except as otherwise provided in Section 1(iv) below) located therein or used in
connection with the operation or occupancy thereof, including, without
limitation, the HVAC, plumbing, electrical, sprinkler and fire/life safety
systems servicing or comprising part of any Buildings and/or Improvements, and
cooling system and fire bump booster, along with the diesel tanks and related
piping and facilities associated with the fuel station located on the Land, and
the truck washing station adjacent thereto. The Land, Appurtenances, Buildings
and Improvements are collectively referred to herein as the “Real Property”).




1
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



(iv)
the interest of Seller in the following items of personal property, fixtures and
equipment located on the Real Property: (A) one (1) hydraulic waste compactor
and bin located at the northern-most area of the dock (it being understood that
the other seven waste compactors shall be removed by Seller, at Seller’s sole
cost, from the Property on or before December 2, 2013, (B) one McGraw Edison
Onan 250 Gen Set, Model No.: 250.ODFM-17R/270M; Serial Number H840722313), (C)
UPS system and battery backups (Mitsubishi 9800 A Series UPS with battery
backup) located in 3rd Floor UPS Room), (D) PDU-1 and PDU-2 Liebert units in
server or computer room on 2nd Floor of Building, (E) fire alarm system (Fire
Alarm Control Panel Room – 2nd Floor of Building), (F) fire extinguishers, (G)
all non-equipment voice, data and network cabling (it being understood and
agreed that Seller will not cut or sever any wires or cables when it disconnects
the cabling from Seller’s servers), (H) shrink wrap machines in packaging
warehouse portion of the Real Property (collectively, the “Equipment”);
provided, however, the term “Equipment” shall not include any personal property,
furniture, furnishings, trade fixtures or equipment of Seller unless expressly
included in Section 1(iii) above or included in clauses (A) – (H) of this
Section 1(iv) above and the terms “Real Property”, “Improvements” and
“Equipment” shall not include any of the items referred to on Schedule 1
attached hereto, which items referred to on such Schedule 1 shall be removed, or
caused to be removed, from the Property by Seller, at Seller’s sole cost and
expense, on or before the expiration or earlier termination of the Lease
described in Section 4 (except that the materials and equipment stored on
certain portions of the Real Property by Bay Cities pursuant to the License
Agreement referred to in Section 8.1 below shall be removed, or caused to be
removed, by Seller at no cost to Buyer, not later than the Closing Date, as
defined below). In connection with the removal of the printing presses referred
to on Schedule 1 attached hereto, Seller shall construct a pathway through a
portion of the warehouse in which such printing presses are located leading to
the roll up doors to accommodate the removal of the printing presses and such
pathway shall be in the location identified on Schedule 1A attached hereto;


(v)
the interest of Seller, if any, to the extent transferable, in (A) governmental
approvals, licenses, permits, entitlements and development rights relating to
the use and operation of the Real Property, or applicable portion thereof,
including without limitation permits and approvals associated with the operation
of the fuel station located on the Land, (B)warranties and guaranties received
by Seller from any contractors, subcontractors, suppliers or materialmen in
connection with the construction, repairs or alteration of the Equipment,
Buildings and/or Improvements, or applicable part thereof, (C) all claims and
indemnity and/or contribution rights related to or affecting the Real Property,
Buildings, Improvements and/or Equipment and (D) all plans, drawings and
specifications for the Buildings and Improvements, and all architectural,
structural, mechanical, electrical, and landscaping plans and specifications,
surveys and engineering studies and reports relating to the Real Property and/or
Buildings, Improvements and/or Equipment, or applicable part thereof; and




2
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



(vi)
the interest of Seller in and under that certain Communications Site Lease
Agreement dated as of May 8, 1996, originally by and between San Jose Mercury
News, Inc., as Lessor, and Pacific Bell Mobile Services (now T-Mobile), as
Lessee (the “Cell Tower Lease”).


2.
Purchase Price. The purchase price to be paid by Buyer to Seller for the
Property shall be THIRTY MILLION FIVE HUNDRED THOUSAND DOLLARS ($30,500,000.00)
(“Purchase Price”).



2.1.
Not later than three (3) business days following the execution of this Agreement
by Seller and Buyer and the opening of Escrow (as defined in Section 2.4,
below), Buyer shall deposit One Million Dollars ($1,000,000.00) (“Deposit”) into
the Escrow, which shall be held by Fidelity National Title Company, 2099 Gateway
Place, Suite 100, San Jose, CA 95110, Attn: Melissa Tousley (“Escrow Agent” and
“Title Company”).



2.2.
Upon the expiration of the Inspection Period (as defined in Section 7.1),
below), and provided this Agreement is not terminated or deemed terminated in
accordance with the terms of Section 7.5 on or before the expiration of the
Inspection Period, and Seller is not otherwise in default under this Agreement,
the Deposit shall become non-refundable to Buyer in the event of its material
default under this Agreement and failure to cure such material default within
two (2)two (2) business days following Buyer’s receipt from Seller of written
notice of such default. In the event this Agreement terminates prior to the
Closing hereunder for any reason other than due to a material default by Buyer,
then the Deposit (less the Independent Contract Consideration referred to below)
shall be promptly returned to Buyer.



2.3.
The Deposit shall be credited to Buyer at Closing (as defined in Section 3.1)
and will become part of the Purchase Price. In the event of default hereunder by
Buyer or Seller, the Deposit shall be applied as provided herein. Buyer's timely
delivery of the Deposit to Escrow Agent, as prescribed in this Section 2, is a
condition precedent to the effectiveness of this Agreement and Seller's
obligations hereunder.



2.4.
At the Closing, the balance of the Purchase Price for the Property shall be paid
to and received by Seller (less Seller’s share of closing costs and prorations
as provided below) through the escrow (“Escrow”) opened by the Escrow Agent in
connection with this Agreement.



3.
Closing and Closing Costs.



3.1.
The closing and settlement of this transaction (“Closing”) shall occur on
Friday, October 18, 2013 or an earlier date mutually agreed to by the parties
(“Closing Date”). Closing shall be held by Escrow through the Escrow Agent. The
parties acknowledge and agree that time is of the essence in the performance of
their obligations and Closing hereunder.




3
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



3.2.
Notwithstanding anything to the contrary set forth herein, Buyer acknowledges
that this Agreement does not contain any financing contingency, either expressed
or implied, and neither this Agreement nor any of its terms or Buyer's
obligations hereunder shall be subject to or conditioned upon Buyer's ability to
obtain a mortgage, other financing or a commitment for its acquisition of the
Property.



3.3.
Seller shall pay one hundred percent (100%) of the County documentary transfer
taxes incurred in connection with the conveyance of the Real Property by Seller
to Buyer. Buyer and Seller shall each pay one-half of the City of San Jose
transfer or conveyance taxes incurred in connection with the conveyance of the
Real Property by Seller to Buyer. Seller shall pay one hundred percent (100%) of
the escrow fees of Escrow Agent. Seller shall pay for the cost of a standard
CLTA policy of title insurance and recording fees for the grant deed. Buyer
shall pay the incremental increase in cost associated with any ALTA extended
coverage policy of title insurance, if obtained by Buyer as of the Closing, and
the cost of title endorsements requested by Buyer. Each party shall pay its own
attorney's fees except as provided in Section 24 below. Any other costs or
charges shall be allocated in accordance with the closing customs for Santa
Clara County as determined by Title Company.



4.
Leaseback. At Closing, Seller, as tenant, shall lease back the Property from
Buyer, as landlord (“Leaseback”) pursuant to a definitive lease agreement
substantially identical to the lease form attached hereto as Exhibit B
(“Lease”). The parties shall execute the Lease, which shall be made effective as
of the Closing Date, on or before the expiration of the Inspection Period and
shall deliver two (2) fully executed originals of the Lease to Escrow Agent to
be held in Escrow pending the Closing. The Lease shall only be effective in the
event escrow closes hereunder.


5.
Closing Deliveries.



5.1.
By Seller. No later than 1:00 P.M. California time on the date that is two (2)
Business Days prior to the Closing Date, Seller shall deliver to Escrow Agent,
each of the following items, duly executed, and where appropriate, acknowledged:



5.1.1.
A grant deed for the Property in the form attached hereto as Exhibit C ("Deed")
for recordation at Closing. The amount of the documentary transfer tax and City
conveyance tax shall not be affixed on the face of the Deed.



5.1.2.
A certificate in the form attached hereto as Exhibit D ("FIRPTA Affidavit")
stating that Seller is not a "foreign person" as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980.



5.1.3.
Two (2) original counterparts of the Lease duly executed by Seller as tenant
thereunder. A fully executed original of the Lease shall be delivered to Buyer
at Closing.




4
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



5.1.4.
A duly executed California Form 593-C or other evidence sufficient to establish
that Buyer is not required to withhold any portion of the Purchase Price from
Seller pursuant to the California Revenue and Taxation Code ("593-C").



5.1.5.
Two (2) original counterparts of an Assignment of Warranties, Service Contracts
and Intangible Property in the form attached hereto as Exhibit E executed by
Seller (the “Assignment of Warranties”). A fully executed original of the
Assignment of Warranties shall be delivered to Buyer at Closing.



5.1.6.
Two (2) original counterparts of an Assignment and Assumption of Cell Tower
Lease in the form attached hereto as Exhibit F executed by Seller (the
“Assignment of Cell Tower Lease”). A fully executed original of the Assignment
of Cell Tower Lease shall be delivered to Buyer at Closing.



5.1.7.
With respect to the tenant under the Cell Tower Lease, a duly executed original
of a notice in the form of Exhibit G attached hereto (the “Notice to Cell Tower
Tenant”) which Seller shall send or deliver to such tenant at Close of Escrow,
informing such tenant of the sale of the Property and of the assignment to Buyer
of Seller’s interest in the Cell Tower Lease and directing that all rent and
other sums payable under the Cell Tower Lease after the Close of Escrow shall be
paid as set forth in the notice.



5.1.8.
A Bill of Sale in the form attached hereto as Exhibit H executed by Seller (the
“Bill of Sale”). The original Bill of Sale shall be delivered to Buyer at
Closing.



5.1.9.
A settlement statement (the "Settlement Statement"), signed by Seller, which may
be delivered to Escrow Agent via facsimile or e-mail at Closing, setting forth
prorations, taxes and other monies to be paid by each party at Closing, prepared
by Escrow Agent in form and substance satisfactory to the parties hereto.



5.1.10.
Such other instruments, agreements or other documents as may be necessary in
order to effectuate any of the provisions of this Agreement, or as reasonably
requested by Title Company to consummate the transactions contemplated herein,
or to conform to any of the provisions of this Agreement (including, without
limitation, the Title Company’s customary owner’s affidavit necessary for the
issuance of the Title Policy (as defined below) to Buyer) reasonably necessary
or advisable to effect the valid consummation of the transaction evidenced by
this Agreement .



5.2.
By Buyer. Not later than 1:00 P.M. California time on the date that is one (1)
Business Day prior to the Closing Date (except for the balance of the Purchase
Price which is to be delivered at the time specified in Section 2(b) above),
Buyer shall deliver to Escrow Agent (for disbursement to Seller upon the
Closing) the following items:



5.2.1.
The Purchase Price in the manner described in Section 2 hereof, and Buyer's
share of all Closing costs and prorations.




5
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



5.2.2.
Two (2) original counterparts of the Lease duly executed by Buyer as landlord
thereunder.



5.2.3.
Two (2) original counterparts of the Assignment of Warranties duly executed by
Buyer.



5.2.4.
Two (2) original counterparts of the Assignment of Cell Tower Lease duly
executed by Buyer.



5.2.5.
A counterpart of the Settlement Statement, signed by Buyer, which may be
delivered to Escrow Agent via facsimile or e-mail at Closing.



5.2.6.
A Preliminary Change In Ownership Report ("PCOR") in the form required by Santa
Clara County.



5.2.7.
Such other instruments, agreements or other documents as may be necessary in
order to effectuate any of the provisions of this Agreement, or as reasonably
requested by the Title Company to consummate the transactions contemplated
herein, or to confirm any of the provisions of this Agreement.



6.
Condition of Title

 
6.1.
At Closing, Seller shall convey and transfer to Buyer such title to the Property
as will enable the Title Company to issue to Buyer, at Seller's expense, a
standard CLTA Owner's Policy of Title Insurance covering the Property (the
"Title Policy”), in the full amount of the Purchase Price, subject only to the
Permitted Exceptions (as hereinafter defined).



6.2.
Within three (3) Business Days of the Effective Date, Seller shall, at its sole
cost and expense, order a current title commitment and copies of all exceptions
referred to therein (collectively, “Title Report") from Title Company. Buyer
shall examine the Title Report and the exceptions to title listed therein, as
well as all underlying title documents, and any survey that Buyer elects to
obtain, at Buyer’s expense, with respect to the Real Property ("Survey"), and
shall, no later than Friday, September 20, 2013, notify Seller in writing
("Title Objection Notice") of any easement, right-of-way, encroachment,
conflict, protrusion or other matter affecting the Property which is shown on a
Survey, and of any exceptions which appear in the Title Report (other than the
Permitted Exceptions, as defined below) that are unacceptable to Buyer in its
sole and absolute discretion (collectively, "Title Objections"), and Buyer shall
state in the Title Objection Notice which, if any, of the objectionable matters
may be cured by Seller obtaining, at Seller's expense, an endorsement to Buyer's
Title Policy issued at Closing, and any lender's title insurance policy issued
to Buyer's lender at Closing, deleting such matter as an exception from the
policy. Except as otherwise agreed by Seller pursuant to the provisions of this
Agreement, Seller shall have no obligations to take any steps, or to bring any
action or proceeding, or to otherwise incur any effort or expense whatsoever to


6
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



eliminate or modify any of the Title Objections, except that (i) Seller agrees
to remove at Seller's expense at or prior to Closing any deed of trust or
mortgage created by Seller (or any affiliate or predecessor of Seller), any
mechanic’s and/or materialmen liens and judgment liens and any other monetary
lien of an ascertainable amount affecting the Property (other than current real
property taxes and assessments, not delinquent, which shall be prorated between
the Parties at the Closing, as provided below, unless Seller, as tenant under
the Lease is obligated to pay such real property taxes and assessments, in which
event Seller shall pay the same to the extent provided in the Lease)
(collectively, "Monetary Liens"), whether or not Buyer includes such Monetary
Liens among the Title Objections; (ii) Seller shall terminate, or cause to be
terminated, all leases and third party occupancy agreements (other than the Cell
Tower Lease) affecting the Property, or applicable portion thereof, and cause
all tenants, if any, other than the tenant under the Cell Tower Lease, to vacate
the Property prior to the Closing hereunder and (iii) Seller shall execute and
deliver to Title Company an owner's affidavit and/or indemnity in such form and
content as may be requested by Title Company in order to remove from the Title
Policy exceptions relating to parties in possession (other than pursuant to the
leases delivered to Buyer as part of the Property Information, as defined below)
and claims to mechanics liens arising from work performed at the Property other
than by or for Buyer. Except as provided above, any title insurance endorsements
requested by Buyer, lender's policy of insurance, or the incremental title
premium allocable to extended coverage policy (such as an ALTA extended coverage
policy) shall be at Buyer's sole cost and expense; however, Buyer's election to
obtain any title insurance endorsements requested by Buyer, lender's policy of
insurance, ALTA extended coverage policy of title insurance shall not delay the
Closing and Buyer's inability to obtain the same shall not be deemed to be a
failure of any Buyer's condition to Closing.


6.3.
If Buyer properly delivers a Title Objection Notice as set forth in Section 6.2
above, and Seller does not provide Buyer with written notice of its election to
cause all the Buyer's Title Objections to be removed from title to the Property
within five (5) business days of Seller's receipt of the Title Objection Notice
(the "Objection Cure Period"), then it then it shall be deemed that Seller has
elected to not cause all Buyer's Title Objections to be removed from title,
except that, in all events, Seller shall remove at Seller's expense all Monetary
Liens at or prior to Closing and Seller shall terminate, or cause to be
terminated, all leases and third party occupancy agreements (other than the Cell
Tower Lease) affecting the Property, or applicable portion thereof, and cause
all tenants, if any, other than the tenant under the Cell Tower Lease, to vacate
the Property prior to the Closing hereunder. If Seller does not elect, or is
deemed to have not elected to remove all the Buyer's Title Objections (other
than Monetary Liens, which will be removed by Seller in all events) from title
to the Property, then Buyer may either (i) waive its disapproval of any
exception Seller has not agreed to eliminate and proceed to Closing in
accordance with the terms and conditions of this Agreement without any reduction
in the Purchase Price, or (ii) as its sole and exclusive remedy, terminate this
Agreement by delivering written notice thereof in writing to Seller on or before
the expiration of the Inspection Period, in which event, the Deposit then on
hand with the Escrow Agent will


7
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



be returned to Buyer, and neither party shall have any obligations hereunder
other than those which, by their express terms, survive such termination.


6.4.
The term "Permitted Exception" means (i) items (other than Monetary Liens)
reflected in the Title Report and (a) not objected to by Buyer or (b) waived in
writing or deemed waived by Buyer in accordance with Sections 6.2 and 6.3,
including any easements, rights of way, encroachments, conflicts, discrepancies,
overlapping of improvements, protrusions, liens or encumbrances (other than
Monetary Liens), restrictions, conditions, covenants, exceptions or other
matters with respect to the Property shown on the Title Report or Survey, if
any, objected to by Buyer but which Seller has not elected to eliminate and have
been waived in writing or deemed waived by Buyer in accordance with Sections 6.2
and 6.3; (ii) the Title Company's standard printed conditions, exceptions and
exclusions (other than exceptions relating to parties in possession [other than
pursuant to the Cell Tower Lease delivered to Buyer as part of the Property
Information and for the Lease to be entered into between Seller and Buyer] and
claims to mechanics and/or materialmen liens arising from work performed at the
Property other than by or for Buyer); (iii) liens for real property taxes and
assessments not then delinquent (subject to Seller’s obligation to pay such
taxes and assessments allocable to the period prior to the Closing hereunder and
following the Closing to the extent expressly provided in the Lease); (iv) the
Cell Tower Lease) and (v) any matters affecting the condition of title to the
Property created by or with the written consent of Buyer, or which otherwise
arise from, or are unable to be removed due to, the acts or omissions of a Buyer
or its employees, agents, affiliates, consultants, contractors, brokers,
investigators or advisors.



6.5.
Nothing contained herein shall be construed as a representation by Seller of the
state
of title to the Property. Any attempt by Seller to cure a Title Objection shall
not be construed as an admission by Seller that such objection is a timely title
objection under this Agreement. The parties agree that, without limiting any
other provisions of this Agreement, including, without limitation, the Deed,
Seller makes no express or implied warranties regarding the condition of title
to the Property.



6.6.
If any new or additional items appear of record after the date of the Title
Report, the Title Company shall deliver to Buyer a supplemental title report,
including copies of all instruments reflected as exceptions in the supplemental
title report (collectively, the “Supplemental Report”). Thereafter, the Parties
shall comply with the provisions of Sections 6.2 and 6.3, above, except that the
time to give a Title Objection Notice for any Supplemental Report shall be three
(3) business days after Buyer receives the Supplemental Report and copies of all
Exceptions therein, the Objection Cure Period shall be three (3) business days,
and Buyer shall have three (3) business days after the Objection Cure Period to
notify Seller of its election, if applicable, to waive those new Exceptions to
which Buyer has objected and which Seller has not agreed to remove. If
necessary, the Closing shall be extended to give each Party the full benefit of
such election and decision times.




8
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



7.
Inspection Period.



7.1.
Buyer shall have a period commencing on the Effective Date and ending at 5:00
P.M. California time on Monday, September 30, 2013 (the "Inspection Period") and
thereafter prior to the Closing or earlier termination of this Agreement within
which to inspect the physical condition of the Property and make such
non-invasive engineering, surveys, tests, and market, environmental and other
studies as Buyer may elect, including a Phase I environmental site
investigation. Any environmental and property condition report conducted by
Buyer shall be prepared for and shall name as reliance parties Buyer, Seller,
and Seller's designated affiliates, and shall constitute part of the Property
Information (as defined below). Buyer shall conduct such inspections and studies
at its sole cost and risk. Buyer shall provide Seller with twenty-four (24)
hours' advance notice (written or email) that it or its agents, consultants
and/or contractors desire to conduct such inspections and studies on the
Property. Seller shall have a right to be present on the Property during Buyer's
inspection of the Property.



7.2.
Within two (2) Business Days following the Effective Date, Seller shall deliver
to Buyer or make reasonably available to Buyer at the Property for inspecting
and photocopying, copies of the following (the “Property Information”):


7.2.1.
all environmental reports and soil, groundwater and geotechnical reports,
studies and analyses, including, without limitation (a) the Phase 1 report, (b)
the Phase II Environmental Site Assessment by Versar and the letter re cost
estimates, both dated August 8, 2013 (collectively, the “Subsurface Materials”),
(c) the Pre-Demolition Hazardous Materials Survey dated August 7, 2013 and the
letter re cost estimates dated August 8, 2013, related solely to the
above-ground Hazardous Materials Survey matters referred to therein, such as
asbestos, lead based paint and light ballasts (the documents referred to in this
clause (c) being collectively, the “Haz Mat Survey”), (d) all no further action
letters in Seller’s possession or control; and (e) all documentation in Seller’s
possession or control concerning underground storage tank closures.


7.2.2.
lease files, including the Cell Tower Lease with T-Mobile, and rent rolls.


7.2.3.
all agreements or other obligations to which Seller is party for the rendering
of operating, maintenance and/or repair services at the Property, or applicable
portion thereof, including copies of all, equipment, service, security, and
maintenance contracts (collectively, "Service Contracts"); it being understood
and agreed that, prior to the expiration of the Inspection Period, Buyer shall
notify Seller in writing which Service Contracts, if any, Buyer agrees to assume
as of the Close of Escrow and all other Service Contracts shall be terminated by
Seller effective as of the expiration or earlier termination of the Lease to be
entered into between Buyer, as landlord, and Seller, as tenant.




9
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



7.2.4 copies of all leasing commission agreements (including, without
limitation, listing or leasing agreements relative to any unpaid current or
future commissions), if any, applicable to the Property, or any portion thereof.


7.2.5 any and all “as built” property survey and/or ALTA surveys covering the
Real Property and/or Buildings and Improvements.


7.2.6 all plans and specifications, including, without limitation, final “as
built” plans and specifications for the Buildings and Improvements or applicable
part thereof.


7.2.7 copies of all applicable building permits, use permits, licenses, maps,
other governmental consents, permits and approvals, certificates of occupancy,
building inspection approvals.


7.2.8 copies of all warranties and guaranties covering the Property or any part
thereof.


Until the Close of Escrow, Seller shall promptly disclose to Buyer, in writing,
all changes in the information previously delivered by Seller to Buyer.


Seller will promptly make available to Buyer for inspection and copying, copies
of all Property Information. If this Agreement is terminated, Buyer shall
promptly return the Property Information to Seller. Notwithstanding the
foregoing, in no event shall the Property Information include nor shall Seller
be required to provide to Buyer: (i) any confidential internal memorandum of
Seller with respect to the Property or other documents relating to Seller
(including, without limitation, internal financial reports
(corporate/partnership/membership documents, and tax returns); (ii) any
appraisals of the Property or any portion thereof; (iii) any offers or
solicitations to purchase or sell the Property; (iv) any loan documents of
Seller or any correspondence between Seller and Seller's lenders; or (v) any
information which is privileged or subject to a written confidentiality
agreement between Seller and any unaffiliated third party, including, but not
limited to: internal memoranda, analyses and business plans; financial
information; and correspondence and other materials to or from Seller's
attorneys, Seller's affiliates and potential third party buyers. Buyer expressly
agrees that Seller is furnishing copies of all Property Information to Buyer for
informational purposes only and without representation or warranty as to the
accuracy or completeness of the contents of such materials.


7.3.
In connection with its inspections, Buyer shall keep the Property free and clear
of any liens and will indemnify, defend, and hold Seller Parties (as defined
below) harmless from all Claims (as defined below) asserted by third parties
against any Seller Parties or otherwise incurred by any Seller Parties as a
result of Buyer's entry onto or testing of the Property by Buyer, its agents,
employees or contractors. The foregoing indemnity, defense and hold harmless
obligation does not apply to (x) any Claims to the extent arising from or
related to the negligence or willful misconduct of Seller or any of the other
Seller Parties, (y) any diminution in value of the Property or any other loss,


10
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



liability, cost, expense or Claim to the extent arising from or relating to the
mere discovery of any pre-existing condition of the Property by Buyer or any of
its agents, employees, contractors or consultants during their investigation,
assessment or testing of the Property, or applicable portion thereof or (z) the
spread of release of any Hazardous Materials which are merely discovered on or
under the Property by Buyer or any of its agents, employees, contractors or
consultants; it being understood and agreed that Buyer shall have no liability
to Seller with respect to any pre-existing structural condition, soil or
geological condition, dangerous or defective condition, Hazardous Materials, or
other matter revealed as a result of such tests or inspections except to the
extent exacerbated by the negligent actions of Buyer or its agents, employees,
consultants or contractors and then only to the extent of the exacerbated
condition. If any inspection or test undertaken by Buyer or any of its agents,
employees, contractors or consultants damages the Property, Buyer will restore
the Property to its condition before any such inspection or test as commercially
practicable; or Buyer shall reimburse Seller for all reasonable expenses
incurred by Seller in repairing such damages if Buyer does not promptly repair
such damages after written notice of such damages has been delivered by Seller
to Buyer. This Section 7.3 shall survive Closing and any termination of this
Agreement.


7.4.
With respect to the performance of any environmental tests or studies of the
Property involving sampling, testing or analyzing samples of air, water or soil
and the performance of any engineering tests or studies (collectively, the
"Property Tests"): (i) such tests shall be performed by a licensed (to the
extent a license is required), insured, and reasonably competent consultant (or
consultants); and (ii) Buyer shall not conduct or allow any physically intrusive
testing of, on or under the Property (including, by way of example and not
limitation, a Phase II environmental site investigation) without first obtaining
Seller's consent, such consent not to be unreasonably withheld, conditioned or
delayed; it being understood and agreed that if Buyer’s environmental consultant
shall recommend any Phase II environmental site investigation or invasive
testing, then Seller shall allow the same subject to such reasonable conditions
as Seller may impose on such Phase II investigations or invasive tests. Prior to
Buyer or any of its representatives entering onto the Property to conduct any
tests, Buyer shall obtain and maintain or cause each of its contractors and
consultants to maintain (and shall deliver to Seller evidence thereof including
Certificates of Insurance and endorsements evidencing additional insured status)
general liability insurance, from an insurer reasonably acceptable to Seller, in
the amount of ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) combined single
limit for personal injury and property damage per occurrence, such policies to
name Seller and such other affiliates or subsidiaries of Seller as may be
designated in writing by Seller as an additional insured party, not to exceed
two (2) additional parties, which insurance shall (i) cover the liability
assumed by Buyer under this Agreement, including, but not limited to, Buyer's
indemnification obligations hereunder, (ii) be issued by an insurance company
having a rating of not less than A-VII in Best's Insurance Guide and which is
licensed to do business in the State of California, (iii) be primary insurance
as to all claims thereunder and provide that any insurance carried by Seller or
any other Seller Party is excess and is non-contributing with any insurance
carried by Buyer or any other Buyer Party, and (iv) contain a cross-liability


11
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



endorsement or severability of interest clause for the benefit of Seller and the
other Seller Parties, and worker's compensation insurance with applicable
statutory limits. Buyer shall promptly deliver to Seller, without representation
or warranty as to accuracy or completeness copies of all final investigation and
engineering reports performed by Buyer or Buyer's representatives with respect
to the Property promptly upon Buyer's receipt thereof. Notwithstanding anything
herein to the contrary, in the event the need arises to notify under applicable
law any governmental entity of any environmental conditions at the Property, as
a result of Buyer's due diligence investigations, Buyer shall immediately notify
Seller and agrees that Seller, and not Buyer or Buyer's agents, contractors or
other representatives, shall make such disclosure as Seller deems appropriate,
unless such disclosure is required by law to be made by Buyer or Buyer's
representatives, in which instance Buyer or such Buyer's representatives shall
make such disclosure after Buyer so notifies Seller in writing. Buyer's
obligations under this Section 7.4) shall survive the Closing and any
termination of this Agreement.


7.5.
Except for reasons pertaining to the condition of title of the Property, which
shall be governed by Section 6 above, if Buyer is not satisfied for any or no
reason with the Property, in Buyer's sole and absolute discretion, Buyer may
elect to terminate this Agreement by giving written notice to Seller on or
before the expiration of the Inspection Period. If Buyer timely terminates this
Agreement or Buyer fails to deliver to Seller its Notice to Proceed (as defined
below) on or before the expiration of the Inspection Period, then this Agreement
shall terminate, the Deposit then on hand with Escrow Agent (less the
Independent Contract Consideration) shall be immediately returned to Buyer, less
Buyer's share, if any, of any cancellation fees and charges imposed by Escrow
Agent, without further instruction and neither party shall have any further
liability or obligations hereunder, except for those obligations expressly
stated to survive the termination of this Agreement. If, prior to the expiration
of the Inspection Period, Buyer delivers written notice to Seller that Buyer
approves the feasibility of Property and elects to proceed with the purchase
transaction described herein in accordance with the terms and conditions of this
Agreement (“Notice to Proceed”), Buyer's right to terminate under this Section
7.5 shall be permanently waived and this Agreement shall remain in full force
and effect, the Deposit shall be non-refundable to Buyer in the event of Buyer’s
material default under this Agreement and failure to cure such material default
within five (5) business days following Buyer’s receipt of written notice of
such material default from Seller , and Buyer's obligation to purchase the
Property shall be non-contingent and unconditional except only for satisfaction
of the conditions expressly stated in Section 6 or 12.



7.6.
As used herein, "Seller Parties" shall mean collectively, Seller, each and
all of its officers, directors, employees, shareholders, affiliates,
subsidiaries, principals, parents, trustees, attorneys, joint venturers, related
parties and entities, contractors and agents, each and all of the predecessors,
legal representatives, heirs, successors and assigns of any of the foregoing and
their respective subsidiaries, parents, affiliates, joint venturers, directors,
officers, members, principals, investors, shareholders, trustees, designees,
lenders, beneficiaries, employees, agents, brokers, property managers, asset


12
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



managers, representatives, predecessors, successors, assigns, contractors,
subcontractors, fiduciaries, insurers, heirs, estates, servants, other related
parties and persons, and attorneys, past and present.


7.7.
As used herein, "Claims" shall mean any and all actual or threatened claims,
detriments, rights, remediation, counterclaims, liens, controversies,
obligations, agreements, executions, debts, covenants, promises, suits, causes
of action, actions, demands, liabilities, losses, damages, assessments,
judgments, fines, penalties, threats, sums of money, accounts, costs, expenses,
known or unknown, direct or indirect, at law or in equity (including, without
limitation, reasonable attorneys' fees and other professional fees of attorneys
and professionals selected by the protected party), whether incurred in
connection with an investigation, non-judicial, quasi-judicial, judicial,
mediative, arbitrative, or administrative actions or proceedings or otherwise
(including pretrial, trial, appellate, administrative, bankruptcy or insolvency
proceedings) or in settlement or in any other proceeding and whether or not suit
was filed thereon. Notwithstanding the foregoing, in no event shall "Claims"
include any of the foregoing that relate to or arise from any environmental act,
omission, event or condition at, on, under or about the Property prior to
Closing (collectively, a "Pre-Closing Environmental Claim,” except for such
matters that are the result of contamination negligently caused (as opposed to
merely discovered) by Buyer or Buyer's employees, agents, representatives or
contractors).



8.
Condition of the Property; "AS-IS"; Buyer's Releases.



8.1.
Personal Property, Fixtures, and Equipment. Not later than the expiration or
earlier termination of the Lease referenced in Section 4 (or earlier as
expressly provided in this Section 8.1 below), Seller shall, at its sole cost
and expense, remove, or cause to be removed, from the Property all personal
property, furniture, furnishings, trade fixtures and equipment referred to on
Schedule 1 attached hereto (and not including any building systems or Equipment
described in Section 1(iii) or clauses (A) – (H) of Section 1(iv) above that are
to remain at the Property); provided, however, that the materials and equipment
stored on certain portions of the Real Property by Bay Cities (defined below)
pursuant to the License Agreement referred to in the next paragraph shall be
removed, or caused to be removed, by Seller at no cost to Buyer, not later than
the Closing Date. Seller agrees that at such time as the printing presses are
removed from the Building (which extend down to the first floor of the
Building), the cavity or hole remaining after such removal will be placed in a
safe condition with appropriate safety measures to assure that no person(s) are
exposed to risk of falling into such cavity or hole; such safety measures shall
comply with all applicable OSHA standards. In addition, Seller agrees that at
such time as the reel equipment on the first floor of the Building are removed
from the Building, the cavity or hole in the floor remaining after such removal
will be placed in a safe condition with appropriate safety measures to assure
that no person(s) are exposed to risk of falling into such cavity or hole; such
safety measures shall comply with all applicable OSHA standards. Seller shall
restore any non-cosmetic damage to the Buildings caused by the removal of the
items referred to above (expressly


13
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



excluded damage that may have been caused to the Buildings by the original
installation of the items). The obligations of Seller under this paragraph shall
survive the Closing hereunder.

Seller has disclosed to Buyer that Seller has entered into a License Agreement
with Bay Cities Paving & Grading, Inc. (“Bay Cities”) pursuant to which Bay
Cities has been granted the right to store materials and equipment on certain
portions of the Real Property more particularly identified in the License
Agreement. Seller agrees to terminate such License Agreement effective not later
than the Closing under this Agreement and to cause Bay Cities to remove all
materials and equipment stored by Bay Cities on the Real Property on or before
the Closing.


8.2.
Environmental Conditions.


8.2.1.     Seller shall be responsible, at its sole cost and expense, for
characterization or delineation, correction and remediation (or removal if
recommended by Versar or required by any applicable governmental authority, if
applicable) of the conditions described in the Subsurface Materials (defined in
Section 7.2.1) in compliance with all applicable federal, state and local laws,
ordinances, rules and regulations, and obtaining a No Further Action (“NFA”)
letter with respect to such conditions. Seller shall initiate characterization
or delineation, correction, remediation and/or removal, as the case may be, of
these conditions immediately upon execution of this Agreement and shall make
good faith and diligent efforts to complete such characterizations or
delineations, corrections, remediation and/or removal, as applicable, prior to
Closing. In the event that the conditions are not fully and completely
characterized, delineated, corrected, remediated or removed, as applicable, and
clearances (including, without limitation, the NFA letter) obtained prior to
Closing, then (a) Seller shall make good faith and diligent efforts to complete
this work and to obtain such NFA letter by the end of the Lease period and (b)
Seller shall retain in Escrow at Closing from the Purchase Price paid by Buyer
the sum of $100,000 (“Holdback Funds”) pursuant to the Holdback Escrow Agreement
in the form of Exhibit I attached hereto to be executed by Seller, Buyer and
Escrow Agent (the “Holdback Escrow Instructions”) prior to the Closing
hereunder. Such Holdback Funds shall be, in part, security for the performance
of Seller’s obligations under this Section 8.2.1. Upon the completion of these
obligations and payment to Buyer of such portions of the Holdback Funds to which
Buyer is entitled pursuant to the terms below, any remaining Holdback Funds then
held in escrow shall be released to Seller.


The Holdback Funds shall be governed by the Holdback Escrow Agreement attached
hereto as Exhibit I to (i) cover claims, damages, liens, judgments, injuries,
penalties, demands, obligations, actions, causes of action, costs, liabilities,
losses, and expenses (including, without limitation, reasonable attorneys’ fees)
(collectively, “Claims and Damages”) incurred or suffered by Buyer in connection
with the presence of any and all Hazardous Materials referred to in the
Subsurface Materials and/or (ii) cover the costs, if any, incurred by Buyer
following the expiration, or earlier termination of the Lease, in cleaning up or
remediating any Hazardous Materials referred to in the

14
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Subsurface Materials and/or in obtaining the NFA letter referred to above. In
the event (x) Buyer suffers or incurs any Claims and Damages arising from or
related to or connected with the presence of any Hazardous Materials referred to
in the Subsurface Materials or in, on, under or around the Property, or (y)
Seller fails prior to the expiration or earlier termination of the Lease to
correct and remediate all of the conditions described in the Subsurface
Materials (defined in Section 7.2.1) in compliance with all applicable federal,
state and local laws, ordinances, rules and regulations and/or to obtain a NFA
letter with respect to such conditions, then Buyer shall be entitled, upon
delivery of unilateral escrow instructions from Buyer to Escrow Agent (and
without further instruction from Seller and without regard to any contrary
instruction from Seller) to request and withdraw monies from the Holdback Funds
to cover the actual, third party expenses paid or incurred by Buyer to satisfy
or partially satisfy such Claims and Damages and/or to cover costs incurred by
Buyer following the expiration or earlier termination of the Lease in cleaning
up or remediating any Hazardous Materials referred to in the Subsurface
Materials and/or obtaining the NFA letter. Withdrawal of funds by Buyer from the
Holdback Funds shall be governed by the Holdback Escrow Agreement. In the event
Buyer incurs any costs to satisfy any Claims and Damages and/or clean or
remediation costs as provided above and/or costs to obtain the NFA letter in the
aggregate in excess of the amount of Holdback Funds released to Buyer pursuant
to the terms and conditions above, then Seller shall remain liable to Buyer for
payment of such excess amount. The obligations of Seller and Buyer under this
Section 8.2.1 shall survive the Closing.

8.2.2.    Seller shall not be responsible for correction of the conditions
described in the Haz Mat Survey (defined in Section 7.2.1).


8.2.3 Anything in this Agreement to the contrary notwithstanding, Seller shall
be responsible and liable for the clean up and remediation of any and all
Hazardous Materials first released, spilled, discharged and/or caused to be
present on, in or under the Property, or applicable portion thereof, following
the Effective Date of this Agreement by Seller or any of the Seller Parties,
including, without limitation, any Hazardous Materials first released, spilled,
discharged and/or caused to be present on, in or under the Property, or
applicable portion thereof, during the term of the Lease by Seller or any of the
Seller Parties.

8.2.4    The provisions of Sections 8.2.1 through 8.2.4 shall survive the
Closing hereunder.


8.3.
"AS-IS" Purchase. EXCEPT AS MAY BE EXPRESSLY PROVIDED IN THIS AGREEMENT, AND TO
THE MAXIMUM EXTENT PERMITTED BY LAW, (i) THE SALE OF THE PROPERTY AS PROVIDED
FOR HEREIN IS MADE ON AN "AS-IS" AND "WITH ALL FAULTS" BASIS, AND (ii) SELLER
HAS NO OBLIGATIONS TO MAKE ANY REPAIRS, REPLACEMENTS OR IMPROVEMENTS. EXCEPT AS
MAY BE EXPRESSLY PROVIDED IN THIS AGREEMENT, BUYER AGREES THAT IT WILL ACCEPT
THE PROPERTY FROM AND AFTER CLOSING, IN ITS THEN


15
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXISTING CONDITION "AS-IS" AND "WITH ALL FAULTS", INCLUDING WITHOUT LIMITATION,
ANY FAULTS AND CONDITIONS SPECIFICALLY REFERENCED IN THIS AGREEMENT. NO PERSON
ACTING ON BEHALF OF SELLER OR ANY OTHER SELLER PARTY IS AUTHORIZED TO MAKE, AND
BY EXECUTION HEREOF, BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT (AND THE EXHIBITS ATTACHED HERETO), SELLER AND ALL
OTHER SELLER PARTIES HAVE NOT MADE, DO NOT MAKE AND SPECIFICALLY NEGATE AND
DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO:


(a) THE VALUE OF THE PROPERTY;


(b) THE INCOME TO BE DERIVED FROM THE PROPERTY;


(c) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH
BUYER MAY CONDUCT THEREON, INCLUDING ANY DEVELOPMENT OF THE PROPERTY;


(d) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY;


(e) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY;


(f) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY;


(g) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;


(h) THE MANNER, CONDITION OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY;


(i) COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR OTHER ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATION, ORDERS OR REQUIREMENTS, INCLUDING
BUT NOT LIMITED TO, THE ENDANGERED SPECIES ACT, TITLE III OF THE AMERICANS WITH
DISABILITIES ACT OF 1990 OR ANY OTHER LAW, RULE OR REGULATION GOVERNING ACCESS
BY DISABLED PERSONS, CALIFORNIA HEALTH & SAFETY CODE, THE FEDERAL WATER

16
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



POLLUTION CONTROL ACT, THE FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT, THE
U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED, THE RESOURCES CONSERVATION AND RECOVERY ACT OF 1976, THE CLEAN WATER
ACT, THE SAFE DRINKING WATER ACT, THE HAZARDOUS MATERIALS TRANSPORTATION ACT,
THE TOXIC SUBSTANCE CONTROL ACT, AND REGULATIONS PROMULGATED UNDER ANY OF THE
FOREGOING;


(j) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER, ABOUT OR
ADJACENT TO THE PROPERTY;


(k) THE CONTENT, COMPLETENESS OR ACCURACY OF THE DUE DILIGENCE MATERIALS,
INCLUDING ANY INFORMATIONAL PACKAGE, COST TO COMPLETE ESTIMATE OR OTHER
MATERIALS PREPARED BY SELLER OR PROVIDED BY SELLER OR ANY OTHER SELLER PARTY TO
BUYER;


(l) THE CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR SPECIFICATIONS FOR THE
PROPERTY, INCLUDING ANY PLANS AND SPECIFICATIONS THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO BUYER;


(m) THE CONFORMITY OF THE PROPERTY TO PAST, CURRENT OR FUTURE APPLICABLE ZONING
OR BUILDING REQUIREMENTS;


(n) DEFICIENCY OF ANY UNDERSHORING;


(o) DEFICIENCY OF ANY DRAINAGE;


(p) THE FACT THAT ALL OR A PORTION OF THE PROPERTY MAY BE LOCATED ON OR NEAR AN
EARTHQUAKE FAULT LINE OR LOCATED IN AN ALQUIST-PRIOLO SPECIAL STUDY ZONE;


(q) THE EXISTENCE OF VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING
THE PROPERTY, OR


(r) WITH RESPECT TO ANY OTHER MATTER CONCERNING THE PROPERTY, INCLUDING ANY AND
ALL SUCH MATTERS REFERENCED, DISCUSSED OR DISCLOSED IN ANY DUE DILIGENCE
MATERIALS DELIVERED BY SELLER TO BUYER, IN ANY PUBLIC RECORDS OF ANY
GOVERNMENTAL AGENCY OR ENTITY OR UTILITY COMPANY, OR IN ANY OTHER DOCUMENTS
AVAILABLE TO BUYER, EXCEPT AS MAY BE OTHERWISE EXPRESSLY STATED IN SECTIONS 7,
8.2.1 AND 10 HEREIN.

17
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



BUYER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY IN
THIS AGREEMENT TO FURTHER INSPECT THE PROPERTY AND REVIEW INFORMATION AND
DOCUMENTATION AFFECTING THE PROPERTY, BUYER IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE PROPERTY AND REVIEW OF SUCH INFORMATION AND DOCUMENTATION,
AND SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT. BUYER
ACKNOWLEDGES AND AGREES THAT ANY INFORMATION MADE AVAILABLE TO BUYER OR PROVIDED
OR TO BE PROVIDED BY OR ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS
OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION PREPARED BY THIRD PARTIES
EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN. BUYER HEREBY REPRESENTS AND WARRANTS
TO SELLER THAT: (A) BUYER IS REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND (B) BUYER DOES INTEND TO OCCUPY
THE BUILDINGS, OR PORTIONS THEREOF, AND ALSO IS PURCHASING THE PROPERTY FOR
BUSINESS AND COMMERCIAL DEVELOPMENT OR OTHER SIMILAR PURPOSE. BUYER WAIVES ANY
AND ALL RIGHTS OR REMEDIES IT MAY HAVE OR BE ENTITLED TO, DERIVING FROM
DISPARITY IN SIZE OR FROM ANY SIGNIFICANT DISPARATE BARGAINING POSITION IN
RELATION TO SELLER.

8.4.
Assumption and Release.



8.4.1.
FROM AND AFTER CLOSING, BUYER, ON BEHALF OF BUYER AND BUYER'S HEIRS, PERSONAL
REPRESENTATIVES, OWNERS, MEMBERS, REPRESENTATIVES, PARTNERS, INVESTORS,
EMPLOYEES, AGENTS AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
(COLLECTIVELY, INCLUDING BUYER, THE "BUYER PARTIES"), TO THE MAXIMUM EXTENT
PERMITTED BY LAW WAIVES, RELEASES, REMISES, ACQUITS, AND FOREVER DISCHARGES
SELLER PARTIES OF AND FROM ANY AND ALL CLAIMS OF WHATEVER KIND AND NATURE, IN
LAW OR IN EQUITY, KNOWN OR UNKNOWN, WHICH ANY BUYER PARTY EVER HAD, NOW HAS,
HEREAFTER CAN, SHALL OR MAY HAVE OR ACQUIRE OR POSSESS, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH, (I) ANY SELLER PARTY'S USE,
MAINTENANCE, OWNERSHIP, OR OPERATION OF THE PROPERTY PRIOR TO CLOSING, OR (II)
THE PHYSICAL, ECONOMIC, OR LEGAL CONDITION OF THE PROPERTY, AND ALL OTHER TITLE
OR DUE DILIGENCE MATTERS DESCRIBED HEREIN. ADDITIONALLY, UPON CLOSING BUYER
ASSUMES THE RISK OF ALL ADVERSE MATTERS WITH RESPECT TO THE PROPERTY, INCLUDING
ADVERSE PHYSICAL CONDITIONS, DEFECTS, CONSTRUCTION DEFECTS, WHICH MAY NOT HAVE
BEEN REVEALED BY BUYER'S INSPECTIONS. NOTWITHSTANDING THE FOREGOING, IN NO


18
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EVENT DOES THIS WAIVER, RELEASE, REMISE, ACQUITTAL OR DISCHARGE OR ASSUMPTION OF
RISK, OR THE PROVISIONS OF SECTION 8.4.2 BELOW, APPLY TO (I) ANY ENVIRONMENTAL
CLAIM RELATED TO A RECOGNIZABLE ENVIRONMENTAL CONDITION (“REC”) DESCRIBED IN THE
PHASE II REPORT AND WHICH SELLER AGREES TO CURE PURSUANT TO SECTION 8.2.1,
ABOVE, OR RELATED TO A REC WHICH, AFTER THE EFFECTIVE DATE, SELLER AGREES IN
WRITING TO CURE, (II) ANY BREACH BY SELLER OF ANY REPRESENTATION, WARRANTY OR
COVENANT SET FORTH IN THIS AGREEMENT, (III) ANY BREACH BY SELLER OF ANY COVENANT
OR AGREEMENT SET FORTH IN THIS AGREEMENT OR IN THE ASSIGNMENT AND ASSUMPTION OF
CELL TOWER LEASE OR THE ASSIGNMENT OF WARRANTIES, SERVICE CONTRACTS AND
INTANGIBLE PROPERTY, (IV) ANY BREACH OR DEFAULT BY SELLER OF ANY INDEMNIFICATION
OBLIGATION UNDER THS AGREEMENT, (V) ANY BREACH BY SELLER OF ANY OF ITS
COVENANTS, AGREEMENTS OR OBLIGATIONS UNDER THE LEASE OR (VI) ANY FRAUD COMMITTED
BY SELLER OR ANY OF THE OTHER SELLER PARTIES.


8.4.2.
IT IS THE INTENTION OF THE PARTIES THAT THE RELEASE SET FORTH IN THIS SECTION
INCLUDES CLAIMS OF WHICH BUYER IS PRESENTLY UNAWARE OR WHICH BUYER DOES NOT
PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT
BUYER'S RELEASES SET FORTH ABOVE. BUYER SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS
HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL REGARDING THIS RELEASE AND HAS
BEEN ADVISED BY BUYER'S LEGAL COUNSEL CONCERNING, AND HEREBY WAIVES WITH RESPECT
TO THE MATTERS RELEASED IN SECTION 8.4.1 ABOVE, THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
TO THE EXTENT PERMITTED BY LAW, BUYER ALSO HEREBY EXPRESSLY WAIVES AS OF THE
CLOSING ANY RIGHT BUYER MAY HAVE UNDER ANY OTHER STATUTE OR COMMON LAW PRINCIPLE
OF SIMILAR EFFECT IN CONNECTION WITH THE MATTERS RELEASED IN THIS SECTION 8.



19
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



8.4.3.
IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR
NEGOTIATIONS TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND PURCHASED
BY BUYER SUBJECT TO THE FOREGOING. IT IS NOT CONTEMPLATED THAT THE PURCHASE
PRICE WILL BE INCREASED IF COSTS TO BUYER ASSOCIATED WITH THE PROPERTY PROVE TO
BE LESS THAN EXPECTED NOR WILL THE PURCHASE PRICE BE REDUCED IF THE BUYER'S PLAN
FOR THE PROPERTY LEADS TO HIGHER COST PROJECTIONS.



8.4.4.
THE PROVISIONS OF THIS SECTION 8 SHALL INDEFINITELY SURVIVE THE CLOSING OR
TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE CLOSING
DOCUMENTS. BY THEIR INITIALS BELOW, BUYER AND SELLER HEREBY AGREE THAT ALL OF
THE FOREGOING PROVISIONS OF THIS SECTION 8 CONSTITUTE MATERIAL CONSIDERATION
PURSUANT TO THIS AGREEMENT AND THAT, BUT FOR SUCH AGREEMENTS, NEITHER BUYER NOR
SELLER WOULD ENTER INTO THIS AGREEMENT.

    Buyer's initials __________     Seller's initials __________



9.
Prorations at Closing. The following items shall be apportioned between Seller
and Buyer as of midnight immediately before the Closing Date:



9.1.
Income, Rents, Taxes, etc. All items of income, rent, real estate taxes and
assessments (on the basis of the actual fiscal years for which such taxes and
assessments are assessed) on the Property, use and occupancy taxes, minimum
water and sewer rentals, municipal rubbish removal charges and similar annual
charges for the current tax or fiscal year, as the case may be, shall be
apportioned pro rata between Seller and Buyer on a per diem basis as of the
Closing Date (except to the extent such real estate taxes and utility charges
are to be borne by Seller pursuant to the Lease); Seller shall be responsible
for all such taxes and charges (including penalties and interest) against the
Property for all years, tax or fiscal as the case may be, preceding the year in
which Closing is held, and shall pay and discharge the same at or before
Closing. If bills for real estate taxes on the Property have not been issued as
of the Closing Date, and if the amount of real estate taxes for the then current
tax fiscal year is not then known, the apportionment of real estate taxes shall
be made at Closing on the basis of the prior year's real estate taxes. Seller
shall receive a credit for any taxes and assessments paid by Seller and
applicable to any period after the Closing (except to the extent Seller is
obligated to pay such taxes pursuant to the Lease). Seller shall pay, prior to
delinquency, 100% of the taxes assessed or levied against trade fixtures,
furniture, furnishings, equipment and all other personal property in and/or on
the Property, or applicable portion thereof.


9.2.
Real and Personal Property Tax Appeals. Seller has filed real property tax
assessment appeals and personal property tax appeals for multiple years and
these appeals are


20
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



pending. Seller also intends to file and retains the rights to file similar tax
appeals for 2013 and the current tax year. Seller has retained a consultant and
reserves the right to prosecute these appeals. Seller shall bear all the costs
associated with such appeals, including, but not limited to, filing fees, legal
fees, appraisal fees, and consulting fees (the “Appeal Costs”). Seller shall be
entitled to receive (a) any and all refunds attributable to the period prior to
Closing and (b) a payment from Buyer equal to any credit that Buyer receives
(and is not reflected in a reduction in the amount of the taxes paid by Seller
as tenant thereafter under the Lease) for real and/or personal property taxes
that were paid by Seller and that pertain to the period of time after Closing
and prior to the termination of the Leaseback. In the event that Seller’s appeal
for the current tax year directly produces a reduction in taxes owed by Buyer
during the current tax year but after the expiration of the Lease, and/or should
there be, as a result of Seller’s appeals, a reduction in subsequent tax years
following the expiration of the Lease by action of law, by inclusion in a
stipulation or by passage of time, Buyer shall pay to Seller a sum equal to
Buyer’s prorated share of the Appeal Costs reasonably incurred by Seller
associated with the appeal for the respective tax year.


9.3.
Utility Meter Readings. The parties shall endeavor to have the respective
utilities read the Property meters on the Closing Date, bill Seller for charges
up to that reading, and bill Buyer for charges after that reading (except to the
extent such charges are to be paid by Seller pursuant to the Lease). If the
parties are unable to do so the following shall apply: Seller shall obtain final
readings of the water, electric, gas and other utility meters servicing the
Property as of the day prior to the Closing Date. At or prior to Closing, Seller
shall pay all charges based upon such meter readings, adjusted to include a
reasonable estimate of the additional charges due for the period from the dates
of the respective readings until the Closing Date. If Seller is unable to obtain
readings of any meters prior to the Closing Date, Closing shall be completed
without such readings and upon the obtaining thereof, Seller shall pay the
charges incurred prior to the Closing Date as reasonably determined based upon
such readings. Buyer shall be responsible for all utility charges of the
Property incurred on and after the Closing Date (except to the extent such
charges are to be paid by Seller pursuant to the Lease).



10.
Seller's Representations and Warranties. Seller represents and warrants to Buyer
as follows, which representations and warranties are true and correct in all
material respects as of the date of this Agreement and the Closing Date. Buyer
agrees to inform Seller promptly in writing if it discovers that any
representation or warranty of Seller is inaccurate in any material respect. The
representations and warranties shall survive for twelve (12) months after the
Closing.



10.1.
The execution, delivery and performance of this Agreement by Seller have been
duly authorized by all necessary action on the part of Seller. The execution,
delivery and performance of this Agreement does not violate any contract,
agreement or commitment to which Seller is a party or by which Seller is bound.
The person(s) executing this Agreement on behalf of Seller are authorized to do
so on behalf of Seller.




21
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



10.2.
This Agreement has been duly executed and delivered by Seller and is a
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject to bankruptcy, reorganization and other similar laws
affecting the enforcement of creditors' rights generally.



10.3.
Seller has no knowledge of any action, proceeding, investigation,
bankruptcy or insolvency proceeding pending or threatened against Seller or any
of the other Seller Parties which would affect or impair in any respect Seller's
ability to consummate the transactions contemplated hereby or which questions
the validity or enforceability of this Agreement.



10.4.
Seller is not a "foreign person" within the meaning of Section 1445(0(3) of the
Internal Revenue Code.



10.5.
Except for the Cell Tower Lease, a true, correct and complete copy of which is
attached hereto as Schedule 2, and except for the License to Bay Cities
described in Section 8.1, there are no other leases or other agreements (whether
oral or written) entered into by Seller or to which Seller is a party affecting
or relating to the right of any party with respect to the possession of the
Property or any portion thereof.



10.6.
There are no outstanding leasing commissions payable with respect to the Cell
Tower Lease or any other leases with respect to any portion of the Property or
Buildings or Improvements and there is no written obligation to pay any leasing
commission for any renewal or extension of the term of the Cell Tower Lease.



10.7.
There are no actions, suits, proceedings, or governmental investigations,
pending or threatened before any agency, court, or other governmental authority
which relates to the Property, or any portion thereof, or the use thereof, or
Seller’s ability to perform its obligations under this Agreement.



10.8.
With respect to the acts of Seller and its contractors and subcontractors and
materialmen, there are no sums due, owing, or unpaid for labor or materials
furnished to the Property (or any part thereof) or on behalf of Seller which
might give rise to a mechanic’s or materialmen’s lien.



10.9.
To the best of Seller’s actual knowledge, except as otherwise disclosed in the
Property Information (as defined in Section 7.2 above), there are no Hazardous
Materials on, in or under the Property in violation of applicable environmental
laws and the Property does not contain any underground tanks. For purposes of
this Agreement, Hazardous Materials shall mean any chemical, substance, waste,
or material which is deemed hazardous, toxic, a pollutant, or a contaminant
under any federal, state or local law, statute, ordinance, rule, regulation, or
judicial or administrative order or decision, or which has shown to have
significant adverse effects on human health or the environment, including,
without limitation, substances defined as “hazardous substances,” “hazardous
materials,” or “toxic substances” in the Comprehensive


22
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §
1801, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et
seq.; and those substances defined as “hazardous wastes” in Section 25117 of the
California Health & Safety Codes or as “hazardous substances” in Section 25316
of the California Health & Safety Code; in the regulations adopted and
publications promulgated pursuant to such laws including applicable provisions
of the California Administrative Code; and in the Hazardous Materials storage,
use or discharge ordinances of Santa Clara County.


10.10.
Seller has not received notice of default in any of Seller’s obligations or
liabilities pertaining to the Property or applicable portion thereof, nor, to
the best of Seller’s knowledge, is there any state of facts or circumstances or
condition or event which, after notice or lapse of time or both, would
constitute or result in any such default.



10.11.
Seller has received no written notice of any violations of applicable law,
ordinance, rule, regulation, code, or requirement of any governmental agency,
body, or subdivision affecting or relating to the Property, or applicable
portion thereof, including, without limitation, the Americans With Disabilities
Act or any of the regulations promulgated thereunder, or any subdivision,
zoning, building, use, or environmental law, ordinance, rule, requirement, or
regulation which have not been resolved.



10.12.
Except for the Service Contracts delivered to Buyer pursuant to Section 7.2
above, Seller has no actual knowledge of any Service Contracts, or other
agreements, other than the License to Bay Cities described in Section 8.1,
affecting the Property or the operation or maintenance thereof. The only Service
Contracts in existence as of the Effective Date of this Agreement are identified
on Schedule 3 attached hereto.



10.13.
All consents or waivers of or by any third party which are necessary to permit
the consummation by Seller of the transactions contemplated pursuant to this
Agreement have been obtained or will be obtained by Seller prior to the Close of
Escrow.



10.14.
The Seller is not an Ineligible Seller.



10.14.1    "Ineligible Seller " means any Person who is, or whose Affiliate is,
(i) identified on any of the Lists (defined below), (ii) a “Designated National”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, (iii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation, any other similar
Executive Order or any similar regulation, (iv) a Person who has been convicted
of a felony involving moral turpitude in any state or federal court, (v) a
Person who is then the subject of any investigation by any governmental
authority or any class action litigation in which it is alleged that it or any
of its Affiliates has engaged in "predatory" or other improper lending or
servicing or other unethical or improper business conduct, (vi) the Broker (as
hereafter defined) or an Affiliate of the Broker, or (vii) an individual or
entity who has at any time owned an interest in the Property which interest was
foreclosed upon.

23
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





10.14.2     As used in this Section 10.14, "Lists" means any or all of (i) the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control ("OFAC"), (ii) any similar list maintained by the
Department of the Treasury, and (iii) any other similar list maintained by OFAC
or any other agency or department of the United States Government pursuant to
any authorizing statute, Executive Order No. 13224 (September 23, 2001), any
related enabling legislation or other similar Executive Order or any other
similar regulation.


10.14.3     As used in this Section 10.14, "Affiliate" shall mean any Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Seller, as the case may be. For
the purposes of this definition, "control" means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.


10.14.4     As used in this Section 10.14, "Person" shall mean any individual,
partnership, joint venture, corporation, limited liability company, association,
trust or other enterprise.


11
Buyer's Representation. Buyer represents and warrants to Seller as follows,
which representations are true and correct as of the date of this Agreement and
the Closing Date. Seller agrees to inform Buyer promptly in writing if it
discovers that any representation or warranty of Seller is inaccurate in any
material respect. The representations and warranties shall survive for twelve
(12) months after the Closing.



11.1    The execution and delivery of this Agreement and the performance by
Buyer of its obligations hereunder have been duly authorized by all necessary
action on the part of Buyer. The execution, delivery and performance of this
Agreement does not violate any contract, agreement or commitment to which Buyer
is a party or by which Buyer is bound. The person(s) executing this Agreement on
behalf of Buyer is(are) authorized to do so on behalf of Buyer.
 
11.2    This Agreement has been duly executed and delivered by Buyer and is a
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms, subject to bankruptcy, reorganization and other similar laws
affecting the enforcement of creditors' rights generally.

11.3    Buyer has no knowledge of any action, proceeding, investigation,
bankruptcy or insolvency proceeding pending or threatened against Buyer or any
of the other Buyer Parties which would affect or impair in any respect Buyer's
ability to consummate the transactions contemplated hereby or which questions
the validity or enforceability of this Agreement.


24
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



11.4    Buyer has the financial capacity to pay the Purchase Price at the
Closing and to otherwise perform its financial obligations under this Agreement.

11.5    The Buyer is not an Ineligible Buyer.

11.5.1 "Ineligible Buyer" means any Person who is, or whose Affiliate is, (i)
identified on any of the Lists (defined below), (ii) a “Designated National” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, (iii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation, any other similar
Executive Order or any similar regulation, (iv) a Person who has been convicted
of a felony involving moral turpitude in any state or federal court, (v) a
Person who is then the subject of any investigation by any governmental
authority or any class action litigation in which it is alleged that it or any
of its Affiliates has engaged in "predatory" or other improper lending or
servicing or other unethical or improper business conduct, (vi) the Broker (as
hereafter defined) or an Affiliate of the Broker, or (vii) an individual or
entity who has at any time owned an interest in the Property which interest was
foreclosed upon.

11.5.2    As used in this Section 11.5, "Lists" means any or all of (i) the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control ("OFAC"), (ii) any similar list maintained by the
Department of the Treasury, and (iii) any other similar list maintained by OFAC
or any other agency or department of the United States Government pursuant to
any authorizing statute, Executive Order No. 13224 (September 23, 2001), any
related enabling legislation or other similar Executive Order or any other
similar regulation.

11.5.3    As used in this Section 11.5, "Affiliate" shall mean any Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Buyer, as the case may be. For
the purposes of this definition, "control" means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

11.5.4    As used in this Section 11.5, "Person" shall mean any individual,
partnership, joint venture, corporation, limited liability company, association,
trust or other enterprise.

12
Buyer's Conditions to Closing. Buyer shall not be obligated to proceed with the
Closing unless and until each of the following conditions have been fulfilled or
otherwise waived in writing by Buyer:



12.1    Seller shall have executed and delivered to Buyer all of the documents
required of Seller under Section 5.1 of this Agreement.



25
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



12.2
On the Closing Date, all of the covenants and agreements to be complied
with or performed by Seller under this Agreement on or before the Closing shall
have been complied with or performed in all material respects.



12.3
The representations and warranties made by Seller in this Agreement shall
be true and complete in all material respects on and as of the Closing Date.



12.4    The Real Property and Buildings and Improvements shall be in
substantially the same condition and state of repair as existed on the Effective
Date, ordinary wear and tear excepted.


12.5    The Title Company is unconditionally prepared and committed to issue the
Title Policy insuring that title to the Real Property is vested in Buyer (or its
permitted assignee) subject only to the Permitted Exceptions.

If any of the conditions precedent set forth in this Sections 12 are not
satisfied, deemed satisfied or waived in writing by Buyer at or prior to Closing
(subject to any express rights which Seller may have under this Agreement to
adjourn Closing), Buyer shall have the right, at Buyer's sole option (by written
notice to Seller) to (i) terminate this Agreement, in which event, the Deposit
then on hand with the Escrow Agent will be returned to Buyer, and neither party
shall have any other obligations hereunder other than those which, by their
express tennis, survive such termination, or (ii) complete Closing, without a
price adjustment, notwithstanding the unsatisfied condition; provided, however,
if such failure of a condition constitutes a default by Seller hereunder or
breach of a representation or warranty by Seller, then Section 16 shall apply.

13
Seller's Conditions to Closing. Seller shall not be obligated to proceed with
the Closing unless and until each of the following conditions have been
fulfilled or otherwise waived in writing by Seller:



13.1    Buyer has deposited the balance of the Purchase Price and Buyer's share
of all other Closing costs and prorations with Escrow Agent, and Escrow Agent
shall be unconditionally prepared to pay to Seller all amounts to be paid to it
at Closing pursuant to the provisions of this Agreement and in accordance with
the Settlement Statement.


13.2    Buyer shall have executed and delivered to Seller all of the documents
required of Buyer under Section 5.2 of this Agreement.

13.3    On the Closing Date, all of the covenants and agreements to be complied
with or performed by Buyer under this Agreement on or before the Closing shall
have been complied with or performed in all material respects.

13.4    The representations and warranties made by Buyer in this Agreement
shall be true and complete in all material respects on and as of the Closing
Date.

If any of the conditions precedent set forth in this Section 13 are not
satisfied, deemed

26
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



satisfied or waived by Seller at or prior to Closing, Seller shall have the
right, at Seller's sole option (by written notice to Buyer) to terminate this
Agreement, in which event, the Deposit then on hand with the Escrow Agent will
be returned to Buyer, and neither party shall have any obligations hereunder
other than those which, by their express terms, survive such termination, and if
such failure of a condition constitutes a default by Buyer hereunder, then
Section 17 shall apply.

14Risk of Loss. If, after the Effective Date and prior to the Closing Date (a)
any condemnation, eminent domain or similar action is instituted or threatened
for the taking or appropriation of all or any part of the Property (a "Taking"),
or (b) any fire, flood, earthquake, or other casualty destroys or damages all or
any part of the Property or the construction, development, use, ownership or
operation thereof (a "Casualty"), then promptly following Seller's receipt of
notice or knowledge thereof, Seller shall give notice to Buyer of such fact and
the degree to which such Casualty, if applicable, is covered by insurance
(together with complete and accurate copies of all insurance policies providing
that coverage). In the case of a Taking, or threatened Taking (other than a
taking for street widening which does not impair access to the Property or the
future development of the Property as determined by Buyer), or in the case of a
Casualty, which, in the opinion of an independent adjuster mutually acceptable
to Seller and Buyer, will cost more than $1,000,000 (the "Threshold Amount" to
restore, repair or replace, Buyer shall have the option to terminate this
Agreement by giving notice thereof to Seller within fifteen (15) Business Days
after Buyer’s receipt of notice (and copies of insurance policies, if
applicable) from Seller of such Taking (or threatened Taking) or Casualty, in
which event Buyer, as its sole remedy, shall be entitled to receive a refund of
the Deposit then on hand with Escrow Agent, and all awards, proceeds and
compensation for such Taking or Casualty, as applicable, shall be the property
of Seller. Upon such termination, neither party shall have any further rights or
obligations hereunder, except for rights and obligations that, pursuant to the
provisions of this Agreement, are expressly made to survive the termination
hereof. If Buyer fails to timely notify Seller of its election to terminate this
Agreement within the aforesaid period, then Buyer shall be its election to
terminate this Agreement within the aforesaid fifteen (15) Business Days period,
then Buyer shall be deemed to have elected not to terminate this Agreement by
reason of such Taking (or threatened Taking) or such Casualty with respect to
which Seller gave Buyer notice. In the event of any Taking (or threatened
Taking) that is not materially adverse to Buyer, in Buyer's sole determination
(except that actual or threatened street widenings of strips of the Real
Property less than ten (10) feet wide shall be deemed immaterial for purposes
hereof), or in the event of a Casualty where the damages arising therefrom,
including the cost to repair or restore the Property, as estimated by an
independent adjuster mutually acceptable to Seller and Buyer are equal to or
less than the Threshold Amount or in the event of a Taking (or threatened
Taking) or a Casualty with respect to which Buyer does not elect to terminate
this Agreement as a result thereof, then Seller shall assign and transfer to
Buyer, without any representation or warranty by Seller or recourse whatsoever
to Seller, all of Seller's right, title and interest in, and any sums actually
received or to be received by Seller, if any, with respect to all damages,
settlements, awards, proceeds (including insurance proceeds) and compensation
arising therefrom, less reasonable amounts expended by Seller prior to Closing
for repairs to the Property from the Casualty or Taking that are required by law
to be made or were made by Seller to alleviate an imminent risk of damage to the
Property or injury to persons, and Seller's costs or collection and

27
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



prosecuting such claims and awards, and Buyer shall purchase the Property with
no reduction in the Purchase Price on account thereof except that Seller shall
credit to Buyer at Closing the amount of Seller’s deductible under any policy of
insurance applicable to such damage to or destruction of the Property, or
portion thereof and an amount equal to the estimated cost to repair any Building
or Improvements so damaged or destroyed by such Casualty if it is an uninsured
Casualty.


15
Escrow. Escrow Agent shall hold the Deposit in accordance with this Agreement
and subject to the following terms and conditions:



15.1    The Deposit shall be held in an FDIC insured interest-bearing deposit
account or US-Treasury money market fund selected by Escrow Agent.

15.2    In the absence of Escrow Agent’s negligence or willful misconduct,
Escrow Agent shall not be liable or responsible for and has no liability in the
event of failure, insolvency, or inability of the depositary to pay said funds
or any failure, refusal or inability of the depository into which the Deposit is
deposited to pay the Deposit at Escrow Agent's direction, or for levies by
taxing authorities based upon the taxpayer identification number used to
establish this interest bearing account. Escrow Agent shall not be responsible
for any interest except for such interest as is actually received (which
interest received shall be added to and considered part of the Deposit), nor
shall Escrow Agent be responsible for the loss of any interest arising from the
closing of any account or the sale of any certificate of deposit or other
instrument prior to maturity.

16
Default by Seller. If (x) Seller shall default in any of its obligations to be
performed on the Closing Date or (y) Seller shall default in the performance of
any of its obligations to be performed prior to the Closing Date and, with
respect to any default under this clause (y) only, such default shall continue
for two (2) business days after notice to Seller, then Buyer's sole right and
remedy (in lieu of proceeding with any other legal course of conduct, the right
to bring such actions or proceedings being expressly and voluntarily waived by
Buyer to the extent legally permissible, following and upon advice of its
counsel, and it being expressly acknowledged by Buyer that such waiver is a
material inducement to Seller entering into this Agreement) shall be, in the
sole discretion of the Buyer, either (i) the return of the Deposit plus
reimbursement by Seller of Buyer's actual and reasonable documented third party
costs (inclusive of reasonable legal fees) , up to the maximum aggregate amount
of One Hundred Thousand and 00/100 Dollars ($100,000) or (ii) pursue an action
for the specific performance of this Agreement provided that Buyer initiates
such proceeding no later than thirty (30) days after the later of Seller's
alleged default or the Scheduled Closing Date, including the recordation or
filing of a notice of lis pendens or notice of pendency solely in connection
with Buyer's action for specific performance hereunder against any portion of
the property. If Buyer fails to commence an action for specific performance
within such 30-day period, Buyer waives its rights to file such action and
Buyer's sole remedy shall be to terminate this Agreement and receive a return of
the Deposit under clause (i) and Buyer’s reasonable documented third party
costs, not to exceed $100,000 as provided above. HOWEVER THAT THE PROVISIONS OF
THIS SECTION 16 WILL NOT WAIVE,


28
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



LIMIT OR AFFECT (w) BUYER’S RIGHT TO RECEIVE REIMBURSEMENT FOR REASONABLE
ATTORNEYS’ FEES UNDER SECTION 24 HEREOF, (x) SELLER’S INDEMNITY OBLIGATIONS
UNDER THIS AGREEMENT, (y) BUYER’S RIGHTS AND REMEDIES ARISING UNDER OR WITH
RESPECT TO SELLER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT OR (z) BUYER’S
RIGHTS AND REMEDIES ARISING FROM ANY BREACH OR DEFAULT BY SELLER OF ANY
COVENANTS, AGREEMENTS, REPRESENTATIONS OR WARRANTIES HEREUNDER THAT SURVIVE THE
CLOSING OR ARE TO BE PERFORMED FOLLOWING THE CLOSING OR ARISING FROM ANY BREACH
OR DEFAULT BY SELLER UNDER THE LEASE. AS MATERIAL CONSIDERATION TO SELLER'S
ENTERING INTO THIS AGREEMENT WITH BUYER, BUYER WAIVES ANY RIGHT TO RECOVER ANY
PUNITIVE, CONSEQUENTIAL DAMAGES AND, PRIOR TO CLOSING, ANY OTHER DAMAGES OR
MONETARY COMPENSATION OTHER THAN THE AMOUNTS IDENTIFIED Upon such cancellation,
neither party shall have any further rights or obligations hereunder, except for
rights and obligations that, pursuant to the provisions of this Agreement, are
expressly made to survive the termination hereof.


17
Default by Buyer; Liquidated Damages. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED DOES NOT OCCUR AS HEREIN
PROVIDED BY REASON OF ANY MATERIAL DEFAULT OF BUYER HEREUNDER, AND BUYER DOES
NOT CURE SUCH DEFAULT WITHIN FIVE (5) BUSINESS DAYS FOLLOWING RECEIPT BY BUYER
OF WRITTEN NOTICE OF SUCH DEFAULT FROM SELLER, BUYER AND SELLER AGREE THAT IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES SUFFERED BY
SELLER AS A RESULT OF BUYER'S MATERIAL DEFAULT IN ITS OBLIGATION TO COMPLETE THE
PURCHASE OF THE PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES
PROVIDED FOR IN THIS SECTION 17 REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES
WHICH SELLER WILL INCUR AS A RESULT OF SUCH MATERIAL DEFAULT; PROVIDED, HOWEVER
THAT THIS PROVISION WILL NOT WAIVE, LIMIT OR AFFECT ANY OF THE FOLLOWING
('NON-LIQUIDATED OBLIGATIONS"): (i) SELLER'S RIGHT TO RECEIVE REIMBURSEMENT FOR
REASONABLE ATTORNEYS' FEES UNDER SECTION 24 HEREOF, (ii) BUYER'S RELEASE OR
INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT, AND (iii) SELLER'S RIGHTS AND
REMEDIES ARISING UNDER OR WITH RESPECT TO BUYER'S RELEASE AND/OR INDEMNITY
OBLIGATIONS UNDER THIS AGREEMENT. THEREFORE, BUYER AND SELLER DO HEREBY AGREE
THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER
IN THE EVENT THAT BUYER MATERIALLY DEFAULTS IN ITS OBLIGATION TO COMPLETE THE
PURCHASE OF THE PROPERTY AND FAILS TO CURE SUCH DEFAULT WITHIN FIVE (5) BUSINESS
DAYS FOLLOWING BUYER’S RECEIPT OF WRITTEN NOTICE OF SUCH MATERIAL DEFAULT FROM
SELLER IS AN AMOUNT EQUAL TO THE DEPOSIT. SAID AMOUNT WILL BE THE FULL, AGREED
AND LIQUIDATED DAMAGES FOR THE BREACH OF THIS


29
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



AGREEMENT BY BUYER AND SHALL BE SELLER'S SOLE AND EXCLUSIVE REMEDY (OTHER THAN
SELLER'S RIGHTS AND REMEDIES ARISING UNDER OR OUT OF THE NON-LIQUIDATED
OBLIGATIONS) IN THE EVENT OF A MATERIAL DEFAULT BY BUYER OF ITS OBLIGATION TO
PURCHASE THE PROPERTY UNDER THIS AGREEMENT AND FAILURE TO CURE SUCH DEFAULT
WITHIN FIVE (5) BUSINESS DAYS FOLLOWING BUYER’S RECEIPT OF WRITTEN NOTICE OF
SUCH MATERIAL DEFAULT. THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE
SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677. SELLER
HEREBY WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389 AND ALL OTHER
RIGHTS TO SPECIFICALLY ENFORCE THE AGREEMENT AGAINST BUYER. UPON MATERIAL
DEFAULT BY BUYER AND FAILURE TO CURE SUCH DEFAULT WITHIN TWO (2) BUSINESS DAYS
FOLLOWING BUYER’S RECEIPT OF WRITTEN NOTICE OF SUCH MATERIAL DEFAULT, THIS
AGREEMENT WILL BE TERMINATED AND, EXCEPT FOR SELLER'S RIGHTS AND REMEDIES
ARISING UNDER OR OUT OF THE NON-LIQUIDATED OBLIGATIONS AND SELLER'S RIGHT TO
COLLECT AND RETAIN BUYER'S DEPOSIT AS PROVIDED HEREUNDER), NEITHER PARTY WILL
HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EACH TO THE OTHER.


Buyer’s initials __________        Seller’s initials __________




18
Notices. Any notice, demand or other communication required or permitted to be
given hereunder shall be in writing addressed to the respective party as set
forth below and may be personally served, sent by facsimile or electronic mail
to compatible equipment or sent by overnight courier and shall be deemed given:
(a) if served in person, when served; (b) if sent by facsimile or e-mail
(provided such facsimile or e-mail transmission is confirmed by telephone or a
statement generated by the transmitting machine, and further provided that a
copy of the notice, demand or other communication is also sent by overnight
courier), upon completion of transmission, or if transmission is completed after
5:00 P.M. California time or on a day other than a Business Day, on the next
succeeding Business Day; (c) if by overnight courier, on the first Business Day
after delivery to the courier.



Notices to Seller:        Attn: General Counsel
San Jose Mercury News, Inc.
c/o Bay Area News Group
750 Ridder Park Drive
San Jose, CA 95190
Tel: (408) 920-5790
Email: manstandig@bayareanewsgroup.com

30
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





With an email copy to:    Attn: Joseph Miller, VP for Real Estate
Digital First Media
708 Third Avenue, 19th Floor
New York NY 10017
Tel:    646.664.4020    
Email:    jmiller@digitalfirstmedia.com

and to:    Attn: Geoffrey C. Etnire
Nossaman LLP
50 California Street, 34th Floor
San Francisco, CA 94111
Tel:    408.799.2992
Email: getnire@nossaman.com
 

Notices to Buyer:        Attn:    Charles Liang, CEO
Super Micro Computer, Inc.
980 Rock Avenue
San Jose, CA 95131
Tel:                
Email:                


With an email copy to:    Attn:    Robert Aeschliman, General Counsel
Super Micro Computer, Inc.
980 Rock Avenue
San Jose, CA 95131
Tel: 408-546-8298
Email: Roberta@supermicro.com




With an email copy to:    Attn: Sam Farb
Berliner Cohen
10 Almaden Blvd., 11th Floor
San Jose, CA 95112
Tel: 408-286-5800
Email: sam.farb@berliner.com


Notices to Escrow Agent:    Fidelity National Title Company
                2099 Gateway Place, Suite 100


31
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



                San Jose, CA 95110
                Attn: Melissa Tousley
Tel:
Email:


or to any other party or any other address as any of the foregoing parties may
indicate by notice to the other parties made in accordance with the terms of
this Section 19. Attorneys for a party shall be authorized to give and receive
notices on behalf of such party. Written adjournments and extensions of time
signed by an attorney for a party shall be binding upon that party.


19Independent Consideration. One Hundred and 00/100 Dollars ($100.00) of the
Deposit constitutes independent consideration ("Independent Consideration"), for
Buyer's right to inspect the Property, for Seller's execution, delivery and
performance of this Agreement for Seller's execution of this Agreement and
agreement to sell the Property to Buyer and for the grant to Buyer of the right
to conduct its due diligence investigation of the Property and the grant to
Buyer of the right to terminate this Agreement on or before the expiration of
the Inspection Period in connection with such due diligence investigation. The
Independent Consideration is independent of any other consideration or payment
provided for in this Agreement and is non-refundable to Buyer and shall be
retained by Seller in the event of the Closing hereunder or termination of this
Agreement for any reason.


20
Brokerage.


20.1    Seller hereby represents and warrants to Buyer that it has not engaged
any finder, broker or other sales agent with respect to any of the transactions
described in this Agreement or otherwise relating to the sale of all or any
portion of the Property, other than Eastdil Secured and CBRE ("Seller’s
Broker"). Any commission due to Seller’s Broker shall be paid by Seller pursuant
to a separate agreement or agreements between Seller and Seller’s Broker.

20.2    Buyer hereby represents and warrants to Seller that it has not engaged
any finder, broker or other sales agent with respect to any of the transactions
described in this Agreement or otherwise relating to the purchase of all or any
portion of the Property except for Colliers International (“Buyer’s Broker”).
Seller shall pay a commission of three percent (3%) of the Purchase Price to
Buyer’s Broker at Closing.


20.3    Each party agrees to indemnify, defend and hold harmless the other from
and against any and all claims, liabilities, damages, costs and expenses
(including, without limitation, reasonable attorneys' fees) caused by or arising
out of: (a) a breach of any of the aforesaid representations and warranties of
the indemnifying party set forth in Section 20.1 or Section 20.2 above, as the
case may be; and (b) any claims for any brokerage or sales commissions, finder's
fees, consultant's fees or any other similar fees or compensation of any person
(other than the brokers mentioned herein) claiming to have

32
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



dealt with, on behalf of, through or under such indemnifying party. The
provisions of this Section 20 shall survive the Closing or the earlier
termination of this Agreement.


21
Limitation on Liability. Notwithstanding anything to the contrary contained in
this Agreement, Buyer agrees that its recourse against Seller under this
Agreement or under any other agreement, document, certificate or instrument
delivered by Seller to Buyer (other than the Lease), or under any law applicable
to the Property or this transaction, shall be strictly limited to Seller's
interest in the Property and rents and income therefrom and insurance proceeds
payable to Seller (or upon consummation of the transaction contemplated
hereunder, to the net proceeds of the sale thereof actually received by Seller
and/or the holdback funds referred to in Section 8.2.1 above), but in no event
shall Buyer seek or obtain any recovery or judgment against any of Seller's
other assets (if any) or against any of Seller's members, partners, or
shareholders, as the case may be (or their constituent members, partners, or
shareholders, as the case may be) or any director, officer, employee or
shareholder of any of the foregoing. Buyer agrees that Seller shall have no
liability to Buyer for any breach of Seller's covenants, representations or
warranties hereunder or under any other agreement, document, certificate or
instrument delivered by Seller to Buyer, or under any law applicable to the
Property or this transaction, except to the extent permitted hereunder. The
parties hereto acknowledge and agree that the provisions of this Section 21
shall not be applicable to any breach or default by Seller, as tenant, of any of
its obligations under the Lease.


22
Time of the Essence. Time is of the essence for the rendering of payment and
performance under this Agreement.


23
Attorney's Fees. In the event either party hereto commences litigation against
the other to enforce its rights hereunder, or to interpret any of the terms or
conditions of this Agreement, the substantially prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys' fees and expenses incidental to such litigation, including the cost
of in-house counsel and any appeals.


24
No Assignment by Buyer. This Agreement may not be assigned by Buyer without the
prior written consent of Seller, which consent may be withheld in Seller's sole
and absolute discretion. Notwithstanding the foregoing, Buyer may assign this
Agreement to an entity managed and 100% controlled by Buyer or to any entity
controlling, controlled by or in common control with Buyer; provided, however,
Buyer shall provide documentation reasonably acceptable to Seller to confirm the
management and control of the proposed assignee or that such assignee is an
entity controlling, controlled by or in common control with Buyer. Any attempted
assignment requiring Seller's consent that is conducted without Seller's
required prior written consent will, at Seller's option, be voidable and
constitute a material breach of this Agreement. If an assignment requires the
consent of Seller and Seller consents to an assignment, the assignment will not
be effective against Seller until Buyer delivers to Seller a fully executed copy
of the assignment instrument, which instrument must be reasonably satisfactory
to Seller in both form and substance, pursuant to which the assignee assumes and
agrees to perform for the benefit of Seller the obligations of Buyer


33
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



under this Agreement accruing from and after the effective date of such
assignment, and pursuant to which the assignee makes the warranties and
representations required of Buyer under this Agreement. Any such assignment will
not release Buyer from any of its obligations under this Agreement. In the event
of an assignment by Buyer of this Agreement, Buyer shall pay one hundred percent
(100%) of the transfer taxes, if any, and transaction costs payable in
connection with such assignment, if any, and Buyer shall indemnify, hold
harmless and, if requested by Seller (in Seller's sole discretion), defend (with
counsel approved by Seller) Seller Parties from and against any and all Claims
arising from or related to such assignment. Any assignment permitted under this
Section 25 shall not be effective until immediately preceding the close of
Escrow. The provisions of this Section 25 shall survive Closing.


25
Governmental Approvals. Nothing contained in this Agreement shall be construed
as authorizing Buyer to apply for or create a zoning change, variance,
subdivision maps, lot split, lot line adjustment, or other discretionary
governmental act, approval or permit with respect to the Property prior to the
Closing, and Buyer agrees not to do so. Buyer's obligation to purchase the
Property shall not be subject to or conditioned upon Buyer's obtaining any
variances, zoning amendments, subdivision maps, lot line adjustment or other
discretionary governmental act, approval or permit, unless expressly set forth
herein. Notwithstanding the foregoing, nothing in this Agreement prohibits Buyer
or any of its representatives from doing anything that would be legally
permissible if Buyer had not entered into this Agreement.



26
Confidentiality. Buyer and Seller agree to maintain the confidentiality of the
terms and provisions of this Agreement and agree not to disclose any of the
terms hereof to any third parties, except that Buyer and Seller may disclose the
terms hereof to their third party advisors (including engineers, consultants,
contractors, accountants and attorneys) for the purposes of providing and giving
professional advice for performing professional services on behalf of Buyer and
Seller with respect to the transactions contemplated herein and the businesses
of Seller and Buyer generally, and except as may be required under applicable
laws or court order or to satisfy regulatory requirements applicable to Buyer or
Seller. Buyer shall also have the right to disclose the terms of this Agreement
to Buyer's lenders and investors with a need to know. Buyer shall also have the
right to disclose to the City of San Jose that it has entered into this
Agreement with Seller.



27
Tax Deferred Exchange. If either or both Seller or Buyer so requests, the other
party shall cooperate with the requesting party to the extent reasonably
necessary for the requesting party to qualify all or a portion of the sale or
purchase of the Premises as a tax deferred exchange within the meaning of
Section 1031 of the Internal Revenue Code of 1986, as amended; provided,
however, that the non-requesting party shall not be obligated to take title to
any property other than the Property, incur any additional expenses (including
attorneys' fees or transfer tax liability) or liability on account of its
accommodation of the requesting party nor shall such tax deferred exchange delay
the Closing Date.




34
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



28
Additional Covenants of Seller. Between the Effective Date and the Close of
Escrow (or earlier termination of this Agreement), Seller covenants and agrees
that it shall:



28.1    Maintain, or cause to be maintained, the Property in generally the same
condition as exists as of the date hereof, and operate the Property in
accordance with the same management standards as were employed by Seller prior
to the Effective Date, subject to the changes anticipated by this Agreement and
the Lease.


28.2    Not enter into any contracts or agreements affecting the Property, the
term of which will extend beyond the Close of Escrow, or amend, alter, or
terminate any Service Contract without first obtaining the written consent of
Buyer (which consent shall not be unreasonably withheld).


28.3    Not transfer the Property nor execute or consent to the execution of any
new lease (other than the Lease contemplated to be entered into between Seller,
as tenant, and Buyer, as landlord) or other agreement granting third parties
rights to occupancy or possess any portion of the Property, modify, amend or
terminate the Cell Tower Lease, or suffer the creation of any lien or
encumbrance whatsoever which may affect the condition of title of the Property,
or any portion thereof, without the prior written consent of Buyer. Seller shall
not accept any rent from the tenant under the Cell Tower Lease more than one
month in advance of the rent’s due date.


28.4    Pay for all work performed, materials furnished, or obligations incurred
by Seller and/or its contractors, subcontractors, agents, and employees in
regard to the Property and keep the Property free and clear from any and all
claims, liens, demands, charges, attachments, encumbrances, or litigation
arising out of any work performed, materials furnished, or obligations incurred
by the persons identified in this Section 29.4 relating thereto, and if any such
lien is filed or levied, Seller shall secure its release prior to the Closing.
Seller’s obligations under the immediately preceding sentence shall survive the
Closing.


28.5    Deliver to Buyer each and every material notice or communication Seller
receives in writing from any governmental body pertaining to the ownership,
operation, use, repair, maintenance or replacement of the Property, or
applicable part thereof, promptly following Seller’s receipt of the same.


28.6     Fully perform the obligations of the landlord or lessor under the Cell
Tower Lease and promptly notify Buyer of any and all defaults or alleged
defaults by the tenant under the Cell Tower Lease.


28.7    Keep in effect all insurance coverage currently in force with respect to
the Property and promptly comply with all requirements of the insurance
companies with respect to such coverage.


29
Miscellaneous.


35
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





29.1    This Agreement shall be governed by and construed in accordance with the
laws of the State of California (excluding choice of law principles).

29.2    Neither this Agreement nor any provision hereof may be waived, amended,
discharged or terminated except by instrument in writing signed by the party
against which the enforcement of such waiver, amendment, discharge or
termination is sought and then only to the extent set forth in such instrument.

29.3    It is understood and agreed that all understandings and agreements
heretofore had between the parties hereto are merged in this Agreement which,
together with the exhibits attached hereto, fully and completely express their
agreement.

29.4    Whenever the context shall require, the singular shall include the
plural, the plural shall include the singular and words of any gender shall be
deemed to include words of any other gender. If two or more persons or entities
constitute Buyer hereunder, then they shall be jointly and severally liable for
the obligations of Buyer hereunder, and Seller may rely on, and all of such
persons or entities shall be bound by, any writing executed by any one or more
of them.

29.5    The time in which any act required or permitted by this Agreement is to
be
performed shall be determined by excluding the day upon which the event occurs
from whence the time commences. The term "Business Day" shall mean a day other
than a Saturday, Sunday, federal holiday or other day on which commercial banks
in California are authorized or required by law or executive order to close. If
the last day upon which performance hereunder would otherwise be required or
permitted is not a Business Day, then the time for such performance shall be
extended to the next day that is a Business Day.

29.6    The terms "herein," "hereof' or "hereunder" or similar terms used in
this Agreement refer to the entire Agreement and not to the particular provision
in which the term is used unless the context otherwise requires.

29.7    The captions in this Agreement are for convenience and reference only
and in no way define, limit or describe, the scope of this Agreement or the
intent of any provision hereof.

29.8    This Agreement shall be interpreted without the aid of any presumption
against the party drafting or causing the drafting of the provision in question,
and the principle of law set forth in California Civil Code §1654 (or its
successor) that contracts are construed against the drafter shall not apply and
this Agreement shall be construed in accordance with its fair meaning.

29.9    Subject to the limitations on transfer contained herein, this Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
successors and their permitted assigns. This Agreement and all documents,
understandings and arrangements

36
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



relating hereto or to the transactions contemplated hereby have been negotiated,
executed and delivered on behalf of Seller and Buyer by their partners or
members, as the case may be, in their representative capacities and not
individually, and no officer, director, employee, member, partner, agent or
shareholder of Seller or Buyer shall be bound or held to any personal liability
or responsibility in connection with the agreements, obligations and
undertakings of Seller or Buyer hereunder or under any documents, understandings
and arrangements relating hereto or in connection with the transactions
contemplated hereby.

29.10    This Agreement shall not be effective unless and until executed and
delivered by each of Buyer and Seller. This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein. If
any provision in this Agreement is found by a court of competent jurisdiction to
be in violation of any applicable law, and if such court should declare such
provision of this Agreement to be unlawful, void, illegal or unenforceable in
any respect, the remainder of this Agreement shall be severable, and the rights,
obligations and interests of the parties hereto under the remainder of this
Agreement shall continue in full force and effect. To the extent permitted by
applicable law, the parties hereto waive any provision of law that which
prohibits or renders void or unenforceable any provision hereof.

29.11     Buyer shall not record this Agreement or any evidence thereof.

29.12     Any and all payments to be made by Buyer under this Agreement to, on
behalf of or at the request of Seller or Escrow Agent shall be made by
unendorsed certified check or official bank check or by wire or electronic
transfer of federal funds to a bank account designated by Seller or .
Notwithstanding the foregoing, any payment to be made to Escrow Agent on account
of the Purchase Price may be made by wire transfer of federal funds to a bank
account designated by Escrow Agent. Any payment made by wire transfer shall not
be deemed to have been made until confirmed as received by the transferee bank
and credited to the transferee account.

29.13    This Agreement may be executed in several counterparts, each of which,
when taken together, shall be deemed an original and constitute one and the same
document.

29.14    This Agreement may be executed by facsimile or electronic signature,
and delivering by a party hereto of the facsimile or electronic signature of
such party shall have the same force and effect as the delivery of an original
signature of such party.

29.15    The parties hereto agree that the submission of an executed copy or
counterpart of this Agreement by one party to another is not intended by either
party to be, or be deemed to be a legally binding contract or an offer to enter
into a legally binding contract. The parties shall be legally bound pursuant to
the terms of this Agreement only if and when the parties have been able to
negotiate all of the terms and provisions of this Agreement in a manner
acceptable to each of the parties in their respective sole discretion, and both

37
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Seller and Buyer have fully executed and delivered to each other a counterpart
of this Agreement.


29.16     The following Schedules, referred to herein and attached hereto, are
expressly made a part of this Agreement:


Schedule 1    List of Personal Property, Trade Fixtures and Equipment
to be Removed, or Caused to be Removed, by Seller
        
Schedule 1A    Plan Showing Location of Pathway Through Which
                Printing Presses will be Removed
        
Schedule 2    Cell Tower Lease
        
Schedule 3    List of Existing Service Contracts


29.17     The following exhibits, referred to herein and attached hereto, are
expressly made and constitute a part of this Agreement:

Exhibit A    Legal Description
Exhibit B    Form of Lease
Exhibit C    Form of Deed
Exhibit D    Form of FIRPTA affidavit
Exhibit E    Form of Assignment of Warranties
Exhibit F    Assignment of Cell Tower Lease
Exhibit G    Notice to Cell Tower Tenant
Exhibit H    Bill of Sale
Exhibit I    Holdback Escrow Instructions



38
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, intending legally to be bound hereby,
have executed this Agreement as of the day and year first above written.


SELLER                    SAN JOSE MERCURY NEWS, LLC
                        a California limited liability company




September 20, 2013                    /s/ Sharon Ryan            
Date                    
By    Sharon Ryan


Its    CFO


BUYER                    SUPER MICRO COMPUTER, INC.,
                        a Delaware corporation






September 20, 2013                    /s/ Charles Liang            
Date                    
By    Charles Liang


Its    Chairman of the Board and
Chief Executive Officer







39
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Joinder of Escrow Agent


The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging its responsibilities hereunder and to evidence its consent to
serve as Escrow Agent in accordance with the terms of this Agreement.






ESCROW AGENT:                                    






                                                
Date                    
By                        


Its                        



40
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





SCHEDULE 1


LIST OF PERSONAL PROPERTY, TRADE FIXTURES AND EQUIPMENT
TO BE REMOVED, OR CAUSED TO BE REMOVED, BY SELLER


All personal property, furniture, and furnishings of Seller located on the Real
Property, except for the building systems and equipment referred to in Section
1(iii) of this Agreement and the Equipment identified in clauses (A) – (H) of
Section 1(iv) of this Agreement to be retained at the Property, but including
the following items to be removed, or caused to be removed, by Seller:


1.All printing presses and rolls of paper;


2.All waste compactors and bins except for one (1) hydraulic waste compactor and
bin located at the northern-most area of the dock.
    
3.All ink storage vessels and related equipment along with ink-related pipes in
ceiling leading to printing presses;


4.All racks;


5.All Tenant identification signs, including, without limitation, Tenant
identification
    signage on building and on monument sign;


6.All materials and equipment stored on the Real Property by Bay Cities Paving &
Grading, Inc.; and


7.Red carbon dioxide tank located adjacent to loading dock and associated piping
and connections.





41
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



SCHEDULE 1A


PLAN OR MAP SHOWING LOCATION OF PATHWAY THROUGH WHICH PRINTING PRESSES WILL BE
REMOVED FROM WAREHOUSE LEADING TO ROLL UP DOORS


[to be attached]

42
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



SCHEDULE 2


CELL TOWER LEASE


[to be attached]


 

43
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



SCHEDULE 3


LIST OF EXISTING SERVICE CONTRACTS


[to be attached]

44
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT A


LEGAL DESCRIPTION OF PROPERTY



45
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Title No. 12·51056806-A-EB Locate No. CAFNT0943-0943·0051-0051056806




LEGAL DESCRIPTION
EXHIBIT "A"


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN JOSE, COUNTY OF
SANTA CLARA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:


Beginning at a post in the center of the Coyote Creek as the same existed in
1865 at the Southeasterly corner of that certain 110.51acre tract of land
conveyed by the Commissioners of the Funded Debt of the City of San Jose, to
Fanny M. Schallenberger, by Deed dated February 23, 1865 and recorded August 16,
1865 In Book U of Deeds, Page 41, Santa Clara County Records;thence along the
Southeasterly boundaries of said 110.51 acre tract of land,S. 49° 38' W. 12.64
chains; thence N. 40° 22' W. 1.54 chains; thence S. 49° 38' W. 15.41 chains;
thence leaving said 110.51 acre tract of land and running along the boundaries
of that certain 69.29 acre tract of land conveyed by the Commissioners of the
Funded Debt of the City of San Jose, to Joseph Aram, by Deed recorded In Book T
of Deeds, at Page 696, Santa Clara County Records, S. 40° 22' E. 4.37 chains;
thence N. 49° 38' E. 15.41 chains; thence S. 40° 22' E. 3.21 chains; and thence
N. 49° 38' E. 14.75 chains to a post in the channel of the Coyote Creek as the
same existed In 1865; thence down said channel N. 44° 45' W. 6.03 chains to the
point of beginning, being a part of 500 Acre Lot No.37 of the former Pueblo
Lands of San Jose, and being the same tract of land conveyed by The
Commissioners of the Funded Debt of the City of San Jose, to Sarah M. Cool by
Deed dated June 14,1865 and recorded June 14, 1865 in Book T of Deeds, Page 694,
Santa Clara County Records.


Excepting therefrom all that portion thereof lying Easterly of the Westerly line
of the lands and right of way of the Central Pacific Railroad Company, being a
strip of land 40 feet wide, as condemned in that certain action entitled, "The
Western Pacific Railroad Company, a Corporation, Plaintiff vs. Joseph Aram, P.Y.
Cool, et al, Defendants" in the District Court of the State of California, in
and for the County of Santa Clara, Case No. 2072.


Also excepting therefrom all that portion thereof conveyed to the State of
California by Deed dated February 4, 1952 and recorded April 16, 1952 in Book
2403 of Official Records, Page 29, Santa Clara County Records, described as
follows:


Commencing at the most Westerly corner of that certain Parcel of land acquired
by Ethel Clare Bull, et al, through the Decree of Distribution In the Estate of
Kate Mary Ann Townsend, deceased, recorded February 16,1942 in Book 1073 Page
449 of Official Records of Santa Clara County, said corner being on the property
line common to the lands, now or formerly of Ethelaare Bull, et al and of
Margaret E. McNaught, and being also distant N. 50° 20' 03" E. 86 feet from
Engineer's Station 51+ 20.60 on the "A" line of the Department of Public Works'

46
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Survey for the State Freeway in Santa Clara County, between Route 68 and 0.2
mile South of Brokaw Road, Road IV-SC1-69-A; thence along said common property
line 50° 20' 03" E., 12.07 feet to a line parallel with and distant 85 feet,
Easterly at right angles from said "A" line; thence along said parallel line S.
9° 44' 57" E., 24.25 feet to a point on the property line common to the lands;
now or formerly, of Ethel Clare Bull, et al and of Edwin Cabeca, et ux, last
said point being at coordinated Y. 321,832.63 feet and X+1,592,457.70 feet;
thence along last said common property line N. 39° 35' 57" W., 21.01feet to the
point of commencement.


Also excepting therefrom that portion lying within Ridder Park drive, as
described in the Deed to City of San Jose, recorded December 30, 1965 as
Instrument No. 2984699.


APN: 237-05-036


PARCEL 2:


A non-exclusive easement for Ingress and egress over the existing driveway
traversing the remaining lands of the grantors herein from the Northeasterly
line of the lands and right of way of the Western Padfie Railroad Company, in a
Northeasterly direction to the Schallenberger Road.


PARCEL 3:


Beginning at an iron pipe set at the point of intersection of the Northwesterly
line of the right of way of the Southern Pacific Company with the Northwesterly
line of that certain parcel of land described in the Deed from Clarence J.
Johnson,et ux, to O. C. Easter Dated August 23, 1956 and Recorded August 24,
1956 in Book 3588 of Official Records, Page 445; thence along the Northwesterly
line of said Easter parcel of land, S. 63° 38' 40" W. 201.49 feet and S. 49° 21'
10" W. 798.77 feet to an iron pipe set at a Northwesterly corner thereof; thence
N. 40° 34' W. 306.23 feet to an iron pipe; thence N. 49° 21' 10" E. 1014.08 feet
to an iron pipe; thence S. 40° 32' 05" E. 210.24 feet to an iron pipe; thence
N.49° 14' 15" E. 90.19 feet to an iron pipe set on the Northwesterly line of
said Southern Pacific Company right of way; thence along said Northwesterly line
S. 03° 34' E.182.89 feet to the Point of Beginning and being shown and
delineated as a 7.381acre parcel of land upon that certain Survey Map filed for
Record In the Office of the Recorder of the County of Santa Clara, State of
California on March 7, 1957 in Book 79 of Maps, at Page 7.


APN: 237-05-016


PARCEL 4:


A portion of that 37.078 acre parcel of land shown on the Record of Survey
recorded in Book 150 of Maps at Page 25, Santa Clara County Records, and more
particularly described as follows:


Commencing at the most Southerly corner of said 37.078 acre parcel; thence North
49° 31' 10" East, 79.66 feet along the Southerly line of said 37.078 acre parcel
to a point In the Easterly

47
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



line of that parcel of land granted to the City of San Jose for Street purposes
by a Deed recorded in Book 7404, Page 594,said Easterly line being parallel with
and offset Easterly from the Easterly line of the State freeway as established
by the Deed to the State of California recorded February 15, 1952 in Book 2617
of Official Records, Page 306; (170 feet wide), the True Point of Beginning;


Thence along the Easterly, Southerly and Westerly lines of said parcel granted
to the City, the following seven courses:


1. North 10° 30' 11" West, 709.43 feet to the beginning of a curve to the right;
2. Northerly along said curve, having a radius of 40.00 feet, through a central
angle of 60° 03' 17", an arc length of 41.93 feet;
3. North 49° 33' 06" East, 1031.90 feet to the beginning of a curve to the
right;
4. Easterly along said curve, having a radius of 30.00 feet, through a central
angle of 85° 00' 39", an arc length of 44.51feet;
5. South 45° 26' 15" East, 373.81feet to the beginning of a curve to the left;
6. Southerly along said curve, having a radius of 1000.00 feet, through a
central angle of 04° 25' 38", an arc length of 77.27 feet;
7. South 49° 51' 53" East,12.00 feet to the Westerly line of a strip of land 40
feet wide, the "right of way of the Central Pacific Railroad Company'', as
described in the judgment entered in District Court case 2072;


Thence South 03° 21' 23" East, 306.06 feet along said Westerly line to the
Southerly line of said 37.078 acre parcel; Thence along said Southerly line,the
following three courses:


1. Thence South 49° 14' 11" West, 392.75 feet;
2. Thence North 40° 28' SO" West, 100.32 feet;
3. Thence South 49° 31' 10" West, 917.34 feet to the True Point of Beginning.


Being the same property shown In the Lot Line Adjustment Permit by the City of
San Jose, Recorded October 06,1999 as Instrument No. 15009255.


APN: 237-05-039






















CLTA Preliminary Report Form- Modified (11/17/06)



48
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT B
LEASE

49
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





LEASE


750 Ridder Park Drive


For and in consideration of the rental and the covenants and agreements
hereinafter set forth to be kept and performed by the Tenant, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the Premises herein
described for the Term, at the Rent and subject to and upon all of the terms,
covenants, and agreements hereinafter set forth (the “Lease”).


1.
FUNDAMENTAL LEASE PROVISIONS

This Lease is made and entered into by Landlord and Tenant this ___ day of ____,
2013.
Landlord: Super Micro Computer, Inc., a Delaware corporation
Tenant: San Jose Mercury-News, LLC, a California limited liability company
Premises (Section 2):
Approximately 323,820 square feet of building floor area, parking lots, and
surrounding grounds (collectively, the “Premises”), all as depicted on Exhibit
A, attached hereto and incorporated herein by reference, located at 750 Ridder
Park Drive, San Jose, California. This approximation is for descriptive purposes
only and any inaccuracy in this approximation shall not change the rent or any
of the other terms or conditions of this Lease. The property consists of
approximately 35.68 acres of land designated as Assessor's Parcels Nos.
237-05-016, 327-05-036 and 237-05-039. Certain portions of the Premises shall be
surrendered by Tenant to Landlord on a schedule, as described in Section 2, and
upon surrendering possession of such applicable portion of the Premises to
Landlord, such surrendered portion of the Premises shall no longer be deemed
part of the Premises for purposes of this Lease except that Tenant shall remain
obligated to pay all Rent allocable to the entire, original Premises referred to
above through the expiration of the Term of this Lease, as the same may be
extended notwithstanding that Tenant may have surrendered possession of portions
of the original Premises to Landlord in accordance with Section 2 below.
Accordingly, where Tenant is to pay directly or reimburse any expenses of the
“Premises” (such as e.g. taxes and insurance costs), for the purposes of
calculating Tenant's monetary obligations under this Lease, the reference to
Premises shall nonetheless mean and refer to the entire, original Premises (i.e.
approximately 323,820 square feet of building floor area, parking lots and
surrounding grounds), irrespective of the reduced use and/or occupancy by Tenant
and/or surrender of portions of the original Premises.
Lease Term (Section 3):



50
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



The “Term” of this Lease will end on Friday, April 18, 2014, subject to early
termination as to particular portions of the Premises, as described in Section 2
below and subject to extension as provided below solely as to the Offices.
Tenant also may terminate the lease earlier as to these particular portions of
the Premises by giving Landlord thirty (30) days' notice of termination. Tenant
shall have two (2) options to extend the Term of this Lease (except for those
portions of the Premises identified in Section 2 as having fixed surrender
dates) by three (3) consecutive months for each option, provided that Tenant is
not in default under this Lease at the time of exercise of the extension option
or at the commencement of the option term. Each option may be exercised only by
Tenant giving Landlord written notice of extension at least ten (10) days before
expiration of the then-existing term. Tenant may not exercise the second
extension option unless it has timely and properly exercised the first extension
option referred to above.
The Term will commence on the date that a grant deed is recorded vesting title
to the Premises in Landlord (the “Commencement Date”) pursuant to that certain
Purchase and Sale Agreement made between Landlord, as the “Buyer,” and Tenant,
as the “Seller,” (the “Purchase Agreement”), as a requirement of which and
pursuant to which this Lease is being made between Landlord and Tenant.
Rent (Section 4):


As and for Rent, Tenant shall pay all real and personal property taxes and
assessments, insurance costs, maintenance costs and utilities of and for the
Premises during the Term of this Lease and all other sums expressly required to
be paid by Tenant pursuant to the terms of this Lease, subject to the terms and
conditions contained in this Lease, including without limitation Section 19.13
regarding holdover rent.


Security Deposit (Section 5): None
Use (Section 7): General office use and ancillary uses in connection with the
operation of a news and media company.
Addresses for Notices (Section 19.17):


Landlord     Attn:    Charles Liang, CEO
Super Micro Computer, Inc.
980 Rock Avenue
San Jose, CA 95131
Tel:     _____________
Email:     _____________


With copies to:


Attn: Robert Aeschliman, General Counsel
Super Micro Computer, Inc.

51
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



980 Rock Avenue
San Jose, CA 95131
Tel: 408-546-8298
Email: Roberta@supermicro.com


Attn: Sam Farb
Berliner Cohen
Ten Almaden Boulevard, 11th Floor
San Jose, CA 95113
Tel:    408.286.5800
Email:    sam.farb@berliner.com


Tenant
Attn: Marshall Anstandig, General Counsel

California Newspaper Partnership
750 Ridder Park Drive
San Jose, CA 95190
Tel: 408.920.5790
Email:manstandig@bayareanewsgroup.com


With copies to:


Attn: Joe Miller, Vice President, Real Estate
Digital First Media
708 Third Avenue, 19th Floor
New York, NY 10017
Tel:    646.664.4020
Email:    jmiller@digitalfirstmedia.com
and


Attn: Geoffrey C. Etnire
Nossaman, LLC
50 California Street, 34th Floor
San Francisco, CA
Tel:    408.799.2992
Email:    getnire@nossaman.com
Each reference in this Lease to any of the Fundamental Lease Provisions
contained in this Section 1 shall be construed to incorporate all of the terms
provided under each such Fundamental Lease Provision and the referenced
Sections. In the event of any conflict between a Fundamental Lease Provision and
the balance of the Lease, the latter shall control.
THE FOREGOING FUNDAMENTAL LEASE PROVISIONS ARE HEREBY APPROVED.



52
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



LANDLORD:
Super Micro Computer, Inc.




By: ___________________________
Name: _________________________
Title: __________________________
TENANT:
San Jose Mercury-News, LLC




By:
Name: _________________________________
Title: __________________________________
 
 

2.
PREMISES



Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for the
Term, at the Rent, and upon terms and subject to the covenants and conditions
hereinafter set forth, those certain Premises, described in Section 1 hereof.
Tenant shall surrender to Landlord for Landlord's sole and exclusive use and
occupancy certain portions of the Premises on or before the dates indicated
below (references are to Exhibit B):


Paper Warehouse    Monday, December 2, 2013


Mail Room        Friday, February 14, 2014


Press Room        Monday, April 14, 2014


Fleet Maintenance Bldg     Monday, December 2, 2013
[Tenant may conduct remediation activities in and around the Fleet Maintenance
Building until Monday, January 6, 2014]


The locations of the Paper Warehouse, Mail Room, Press Room and Offices,
respectively, comprising part of the Premises are more particularly depicted or
identified on Exhibit B attached hereto.


By subsequent, written agreement and from time to time, Landlord and Tenant may
agree in writing in their sole and absolute discretion on extensions to the
surrender dates listed above. In any case where Tenant is to pay directly or
reimburse any expenses of the “Premises” (such as e.g. taxes and insurance
costs), for the purposes of calculating Tenant's monetary obligations under this
Lease, the reference to Premises shall nonetheless mean and refer to the entire,
original Premises (i.e. approximately 323,820 square feet of building floor
area, parking lots and surrounding grounds), irrespective of the reduced use
and/or occupancy by Tenant and/or surrender of portions of the original
Premises.


In addition to the surrender deadlines described above for the Paper Warehouse,
Mail Room, Press Room, Fleet Maintenance Building and Offices, Landlord and
Tenant desire to confirm the specific understandings with regard to a variety of
sub-tasks and understandings related thereto as follows:



53
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



(i)
The isolated smaller storage space (the so-called maintenance garage) outside of
the main building will be available for Landlord to occupy by December 2nd,
2013.

(ii)
The service hole made by Tenant to remove the existing 2-story high ink tank
from the Press Room will be restored by Tenant by December 2nd, 2013.

(iii)
The exterior wall panel to be removed by Tenant at the back of the Press Room to
facilitate press removal will be restored by April 14th, 2014.

(iv)
The specific deadlines for removal by Tenant of the contents of the exterior and
interior ink tank rooms (e.g. tanks and piping) shall be April 18, 2014, except
that the deadline for restoration of the opening in the wall of the interior ink
tank room, adjacent to the Paper Warehouse, shall be December 2, 2013. If the
contents of the interior ink tank room are not fully removed by December 2,
2013, Tenant must remove the remaining contents through the Press Room as part
of the removal of the presses by April 18, 2014.

(v)
Any other miscellaneous areas (including but not limited to the
receiving/shipping area/truck checkpoint booth, etc.) not otherwise identified
herein will be available not later than the end of the Term of this Lease.

(vi)
The exterior staging area adjacent to the shipping and receiving dock will be
utilized by Tenant for its removal process till end of the Lease Term; provided
that reasonable accommodation of Landlord's use on a shared basis that does not
impede Tenant's removal obligations shall be accommodated by Tenant.

(vii)
A pathway to the loading doors, and across a portion of the surrendered Paper
Warehouse, will be required by Tenant to properly remove its equipment from
different areas in the Press Room. Tenant will endeavor to remove its equipment
in an environmentally-friendly manner and with due regard for Landlord's
business operations. Tenant may remove the press equipment through the Paper
Warehouse any hour of the day and any day of the week, provided that reasonable,
24-hour prior notice is given to Landlord. Landlord and Tenant shall schedule a
weekly meeting to establish the removal schedule for the following week.
Landlord acknowledges that Landlord will need to install fencing along the
pathway to secure Paper Warehouse area at its own expense.



3.
TERM



The term of this Lease shall continue during the Term specified in Section 1
hereof, unless sooner terminated as hereinafter provided in this Lease (the
“Lease Term”).


4.
RENT



4.1. As rent and subject to the terms and conditions of this Lease, Tenant shall
pay the sums described in Section 1 (“Rent”). No additional payments of money
shall be required of Tenant. Rent shall not be reduced or abated merely because
of the surrender of certain portions of the Premises, as described in Section 2.
However, the Rent shall not include (and Tenant shall not be required to pay)
any increase in normal operating costs to the extent attributable to Landlord's
occupancy of or activities on the Premises,

54
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



such as, but not necessarily limited to, the following (a) increases in real and
personal property taxes levied or assessed against Landlord's own improvements
or personal property, (b) increases in insurance premiums properly attributed to
Landlord's actual use or occupancy, and (c) increases in utility charges over
and above the historic level of utility charges experienced by Tenant that are
equitably allocated to Landlord's use.


4.2. All amounts payable or reimbursable by Tenant under this Lease, including
late charges and interest, shall constitute Rent and shall be payable and
recoverable as Rent in the manner provided in this Lease. Unless otherwise
specified in this Lease, all sums payable to Landlord on demand under the terms
of this Lease shall be payable within ten (10) days after notice from Landlord
of the amounts due. All Rent shall be paid without offset, recoupment or
deduction, in lawful money of the United States of America to Landlord at
Landlord's Address for Payment of Rent as set forth in the Basic Lease
Information, or to such other person or at such other place as Landlord may from
time to time designate. All payments received by Landlord from Tenant shall be
applied to the oldest payment obligation owed by Tenant to Landlord. No
designation by Tenant, either in a separate writing or on a check or money
order, shall modify this clause or have any force or effect.


5.
Security Deposit



No security deposit shall be required of Tenant.


6.
TAXES



6.1. Real Property Taxes


6.1.1 Payment. Tenant shall pay all real property taxes and assessments
allocable to the Premises for the Lease Term, whether or not any or all of the
Premises has been surrendered to Landlord. Tenant shall pay such real property
taxes and assessments to Landlord within ten (10) days after receipt by Tenant
of a statement of the amount due, which shall include the any documentation upon
which the calculation of the amount due is based. If Tenant is in possession of
the Premises for any fractional month, Tenant shall pay for that month a
pro-rated share of that month's payment under this Section, based on a thirty
(30) day month and the number of days of Tenant's possession in that month. The
amount owed by Tenant under this Section shall be determined based on the latest
tax bill. If any real property taxes or assessments are levied against the
property that are not reflected in the latest tax bill, those additional items
shall also be taken into consideration in determining Tenant's obligations
hereunder. Tenant's obligation to pay Rent for the Term shall survive the
expiration or sooner termination of this Lease.


6.1.2 Definition. As used in this Lease, the term “real property tax” shall
include any form of assessment, license fee, rent tax, levy, penalty, or tax
(other than estate, inheritance, net income or franchise taxes), imposed by any
authority having the

55
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



direct or indirect power to tax including without limitation, the EPA, any city,
county, state, or federal government or any improvement or other district or
division thereof, whether such tax is (I) determined by the area of the Premises
or the Rent or other sums payable hereunder or by other means, or (ii) with
respect to any legal or equitable interest of Landlord in the Premises or any
part thereof, including, without limitation, ad valorem taxes and gross receipts
taxes and increases in taxes arising from a change in ownership. Excluded from
this definition are any and all net income taxes, and business license taxes and
any and all other taxes imposed directly on Landlord.


6.2. Personal Property Taxes.


Tenant shall pay prior to delinquency all taxes assessed against and levied upon
trade fixtures, furnishings, equipment and all other personal property contained
within the Premises.


7.
USE.



7.1. Use. The Premises shall be used and occupied by Tenant only for the
purposes set forth in Section 1 hereof and for no other purposes whatsoever
without obtaining the prior written consent of Landlord.


7.2. Condition of Premises. The Premises are being acquired by Landlord pursuant
to the Purchase Agreement on the Commencement Date; Tenant has occupied the
Premises for many years before the Commencement Date and knows that the Premises
are in very poor condition. Tenant hereby accepts the Premises entirely “AS IS”,
without any representation or warranty of Landlord of any sort. Tenant hereby
accepts the Premises subject to all applicable zoning, municipal, county and
state laws, ordinances and regulations governing and regulating the use of the
Premises, and accepts this Lease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto, and subject to any other matters
that are likely to be within the knowledge of a sophisticated party with
long-term possession of commercial real property. Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of the Premises or the suitability
thereof for the conduct of Tenant's business, the utility services provided to
the Premises or the distribution of those utility services within the Premises,
nor has Landlord agreed to undertake any modification, alteration or improvement
to the Premises whatsoever, and shall have no obligations with respect to the
repair or maintenance of the Premises.


7.3. Compliance with Law. Tenant shall not use the Premises or permit anything
to be done in or about the Premises which will in any way conflict with any law,
statute, zoning restriction, ordinance, or governmental rule or regulation or
requirements of duly constituted public authorities now in force or which may
hereafter be in force and with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted relating to or
affecting the condition, use, or occupancy of the Premises

56
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



(“Laws”). The judgment of any court of competent jurisdiction or the admission
of Tenant in any action against Tenant, whether Landlord be a party thereto or
not, that Tenant has violated any law, statute, ordinance, or governmental rule,
regulation or requirement, shall be conclusive of the fact as between Landlord
and Tenant. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way unreasonably obstruct or interfere with the
rights of Landlord or other tenants or occupants of the Premises, or use or
allow the Premises to be used for any unlawful or objectionable purpose, nor
shall Tenant cause, maintain, or permit any nuisance in or about the Premises.
Tenant shall not commit or suffer to be committed any waste in or upon the
Premises nor shall Tenant conduct any auction upon the Premises.


7.4. Hazardous and Toxic Substances.


Pursuant to the Purchase Agreement, the Buyer (Landlord) and Seller (Tenant)
have established their contractual obligations to each other with regard to
existing hazardous materials on the Property (Premises), known and unknown. The
contractual obligations of the parties to each other with regard to hazardous
materials existing on the Property (Premises) prior to the Commencement Date of
this Lease shall be governed by the Purchase Agreement and not by this Lease,
the provisions of which shall not be deemed to affect the contractual
obligations established under the Purchase Agreement. The obligations
established by this section of the Lease are prospective only and shall apply
only to those operations, activities and contamination occurring from and after
the Commencement Date. The presence, use or emission of Toxic Materials at the
Premises prior to the Commencement Date, and/or contamination existing to the
Commencement Date shall be governed instead by the applicable provisions of the
Purchase Agreement.


7.4.1 Tenant shall not cause or permit any substance, material, waste or item
which is or becomes regulated by any federal, state, regional or local
governmental authority because it is in any way hazardous, toxic, carcinogenic,
mutagenic or otherwise adversely affects any part of the environment, or creates
risks of any such hazards or effects to be brought upon, kept or used in or
about the Premises by Tenant, its agents, employees, contractors, licensees,
customers, or invitees, without the prior written consent of Landlord, which
consent Landlord shall not withhold so long as Tenant demonstrates to Landlord's
satisfaction, in the exercise of Landlord's sole and absolute discretion, that
such items, and the quantities thereof, are necessary or useful to Tenant's
business and will be used, kept and stored in a manner that complies with all
“Environmental Laws” (as hereinafter defined). Tenant shall comply, at its sole
cost, with all federal, state and local laws, statutes, ordinances, codes,
regulations and orders relating to the receiving, handling, use, storage,
accumulation, transportation, generation, spillage, migration, discharge,
release and disposal of any flammable, combustible, explosive, infectious,
corrosive, caustic, irritant, strong sensitizing, carcinogenic or radioactive
materials, hazardous waste, toxic substances or related materials, including
without limitation, substances defined as “hazardous substances,” “hazardous
materials” or “toxic substances” by federal, state and local laws, and in the
regulations adopted in

57
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



publications promulgated pursuant to said laws (collectively referred to herein
as the “Environmental Laws”). Such materials and substances are hereinafter
collectively referred to as “Toxic Materials.” It shall be the sole obligation
of Tenant to obtain any permits and approvals required pursuant to the
Environmental Laws.


7.4.2 Tenant shall be solely responsible for and shall indemnify, protect,
defend and hold harmless Landlord and its agents, employees, contractors,
invitees, licensees, sublessees, representatives, directors, officers, lenders,
successors and assigns (collectively hereinafter referred to as the
“Indemnitees”) from and against any and all claims, costs, penalties, fines,
losses, liabilities, attorneys' fees, damages, injuries, causes of action,
actions, judgments, and expenses (including, without limitation, remediation,
clean up and monitoring expenses, if applicable) which arise as a result of the
receiving, handling, use, storage, accumulation, transportation, generation,
spillage, migration, discharge, release or disposal of Toxic Materials in, upon
or about the Premises, by Tenant or any of its agents, employees, contractors,
licensees, customers, invitees or other representatives during the Term of this
Lease. In no event shall Tenant under this Lease be responsible for any
environmental condition existing prior to the Commencement Date, the
responsibility for such conditions being subject to the Purchase Agreement. This
indemnification of the Indemnities by Tenant includes, without limitation, any
and all costs incurred in connection with any investigation of site conditions
first occurring during the Term and any clean-up, remediation, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Toxic Materials present and first introduced in
the Term in the soil, subsoils, ground water or elsewhere in, on, under or about
the Premises. This indemnification by Tenant under this Section shall survive
the termination of this Lease.


7.4.3 If Tenant or its agents, employees, contractors, licensees, customers,
invitees or other representatives or any other parties (except the Indemnitees)
causes contamination or deterioration of water or soil during the Lease Term
resulting in a level of contamination greater than the maximum levels
established from time to time during the Term of this Lease by any governmental
authority having jurisdiction over such contamination, then Tenant shall
promptly take any and all action necessary to clean up such contamination in the
manner required by law. If Tenant fails to take such action, Landlord may, but
shall not be obligated to, take such action upon 10 days prior notice to Tenant.
In such event, all costs incurred by Landlord with respect to such clean-up
activities shall be for the account of Tenant. Any amount(s) so expended by
Landlord shall be paid by Tenant promptly after demand by Landlord.


7.4.4 Tenant shall immediately provide Landlord with telephonic notice, which
shall later be confirmed by written notice, of any and all accumulations,
spillage, discharge, release and disposal of Toxic Materials, onto or within the
Premises, and any injuries or damages relating directly or indirectly therefrom.

58
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





7.4.5 On or before the expiration of this Lease, Tenant shall take any and all
action required to be taken by a user of Toxic Materials during the Term under
the Environmental Laws in order to surrender the Premises to Landlord in a
condition which would be completely free of any and all Toxic Materials caused
or permitted to be in or about the Premises by Tenant, its agents employees,
contractors, licensees, customers, or invitees during the Term. With respect to
Toxic Materials introduced to the Premises during the Term, Tenant also shall,
at its sole cost and expense, timely comply with all applicable closure
requirements and post-closure monitoring, and shall file all required reports or
plans.


7.5. Should Tenant breach any promise or fail to satisfy any of the conditions
contained in this Section, time being of the essence thereof, without limiting
any other rights or remedies available to Landlord, Landlord may, for no
additional cause whatsoever, terminate this Lease upon thirty (30) days written
notice to Tenant; provided Landlord has notified Tenant in writing of any breach
under this Section and Tenant shall have failed to cure such breach within
thirty (30) days of such notice. If such cure cannot reasonably be effectuated
within such 30 day period, Tenant shall have such additional time as necessary
to complete its cure so long as Tenant commences such cure within such thirty
(30) day period and is diligently pursuing the same to completion.


8.
REPAIRS, MAINTENANCE AND IMPROVEMENTS



8.1. Tenant's Obligations. Subject to the terms of this Lease, Tenant at its
sole cost and expense shall keep the entire Premises in the condition existing
as of the Commencement Date (which existing condition is acknowledged to be very
poor), and repair to that same condition the entire Premises, including without
limitation thereto all doors, locks, windows, glass, plumbing, heating, air
conditioning, ventilating, electrical and lighting facilities and equipment
within the Premises, unless and to the extent the repair in question is
necessitated solely by Landlord's negligence or intentionally wrongful
misconduct. Tenant shall not have any obligation to repair or improve any
pre-existing conditions, defined to be conditions existing as of the date of
commencement of this Lease (for example, one elevator is not now in operating
condition, the Property is being sold “AS IS,” and Tenant shall not be required
to repair that elevator) Tenant shall not, and shall not permit others, to enter
the roofs of the Premises, without Landlord's prior written consent. Landlord
shall not be responsible to Tenant for damage to Tenant's property from any
cause, including but not limited to: leaking roofs, windows, walls, floors,
water pipes, sprinklers, or water entering from other areas within the Premises.
Tenant shall maintain at all times adequate insurance to compensate Tenant for
any loss of, or damage to, Tenant's property. In no event shall Tenant or
Landlord be required to make any structural repairs or capital improvements of
any nature. In no event shall Tenant or be required to repair or replace any
non-capital item if the cost of to repair or replace that item would exceed Ten
Thousand Dollars ($10,000.00), excepting those repair and restoration
obligations expressly identified under this Lease or the Purchase Agreement as
being Tenant's responsibility (such as e.g. restoring holes cut in walls to

59
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



accommodate Tenant's removal obligations). Except as otherwise provided, there
shall be no cap on the costs that Tenant may have to incur for routine
maintenance and repair of the Premises to keep the same in the condition
existing as of the Commencement Date, except for ordinary wear and tear and
except as otherwise provided in this Lease.


8.2. Surrender. Upon the expiration or earlier termination of this Lease, or
upon surrender of an applicable portion of the Premises pursuant to Section 2
above, except as otherwise agreed to in writing between the parties, Tenant
shall surrender the Premises (or applicable portion thereof to the extent
provided in Section 2 above) in the same condition as received, except for
ordinary wear and tear and except as otherwise provided in this Lease. Except as
otherwise provided by this Lease, Tenant shall not be required to repair any
damage to the Premises caused by or in connection with the removal of any
personal property, business or trade fixtures, machinery, equipment,
cabinetwork, furniture, movable partitions, or permanent improvements or
additions. Tenant shall not be required to surrender the Premises in so-called
“broom clean” condition, but Tenant shall surrender the Premises in a safe and
sanitary condition in good order without any dangerous conditions prevailing
within the Premises.


Not later than the expiration or earlier termination of this Lease (or earlier
as expressly provided in this paragraph below or in the Purchase Agreement),
Tenant shall, at its sole cost and expense, remove, or cause to be removed, from
the Premises all personal property, furniture, and furnishings and the equipment
referred to on Schedule 1 attached to the Purchase Agreement. Tenant shall not
remove any building systems or Equipment described in Section 1(iii) or clauses
(A) - (H) of Section 1(iv) of the Purchase Agreement that are to remain at the
Premises Tenant agrees that at such time as the printing presses are removed
from the Building (which extend down to the first floor of the Building), the
cavity or hole remaining after such removal will be placed in a safe condition
with appropriate safety measures to assure that no person(s) are exposed to risk
of falling into such cavity or hole; such safety measures shall comply with all
applicable OSHA standards. In addition, Tenant agrees that at such time as the
reel equipment on the first floor of the Building are removed from the Building,
the cavity or hole in the floor remaining after such removal will be placed in a
safe condition with appropriate safety measures to assure that no person(s) are
exposed to risk of falling into such cavity or hole; such safety measures shall
comply with all applicable OSHA standards. Upon vacating portions of the
Premises as provided in Section 2 above, Tenant, unless otherwise instructed by
Landlord, shall cap off the gas lines servicing the vacated portions of the
Premises and leave them in a safe condition.


8.3. Landlord's Rights. In the event Tenant fails to perform Tenant's
obligations under this Section, Landlord shall give Tenant at least ten (10)
days' notice to do such acts as are reasonably required to so maintain the
Premises. If Tenant fails to do the work and diligently prosecute it to
completion, then Landlord shall have the right (but not the obligation) to do
such acts and expend such funds at the expense of Tenant as are reasonably
required to perform such work. Any amount so expended by Landlord, subject to
the limitations set forth in Section 8.1 above, as applicable, shall be paid by

60
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Tenant promptly after demand. There shall be no abatement of Rent and no
liability of Landlord by reason of any injury to or interference with Tenant's
business arising from the making of any repairs, alterations, or improvements in
or to any portions of the Premises or in or to fixtures, appurtenances, and
equipment therein. Landlord reserves the right to enter Tenant's Premises to
repair the roof or roof structures or to install electrical, water, drain,
sewer, telephone, ventilation, and other conduits for the benefit of the
Premises or of other tenants of the Premises. Repair of the roof or of roof
structures may require exposing certain areas of the Premises to the elements.
For this purpose Tenant agrees to allow Landlord to occupy the Premises or
portion thereof for a period not to exceed three (3) days. Tenant agrees to
protect Tenant's own possessions during this period. Anystructural repairs or
capital improvements to the Premises shall be at Landlord's sole cost and
expense unless such structural repairs or capital improvements are required as a
result of the negligence or willful misconduct of Tenant or any of Tenant's
agents, employees, contractors, licensees, affiliates, customers, invitees or
other representatives, in which event Tenant shall perform or pay for such
repairs or improvements.


Tenant acknowledges that the Term constitutes a transition from Tenant's sole
use and ownership to Landlord's sole use and ownership and that the parties
expressly intend for Landlord is to have liberal access to the Premises during
the Term, provided that some reasonable notice of the time and scope of the
access is given to Tenant.


9.
ALTERATIONS AND ADDITIONS



9.1. Tenant shall not make alterations, additions, improvements, and/or utility
installations to the Premises without the advance consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. As used in
this Section, the term “utility installations” shall include, but not be limited
to, gas lines, water lines, ducting, power panels, fluorescent fixtures, space
heaters, conduits and wiring.


9.2. Except as may otherwise be expressly provided in this Lease and in the
Purchase Agreement, , Tenant may not remove utility installations or any
alterations or improvements undertaken by or on behalf of Tenant during the
Lease Term without Landlord's prior written consent. Landlord hereby grants
Tenant the right, during the Term of this Lease, to access any portion of the
Premises that is reasonably required to effectuate the plant closure of Tenant's
operations and for any remediation and repairs required to be made by Seller
under the Purchase Agreement or by Tenant under this Lease; however, Tenant's
access shall not unreasonably interfere with Landlord's use and/or development
of those portions of the Premises that are surrendered to Landlord pursuant to
Section 2 above.


10.
UTILITIES



Tenant shall contract with and pay directly to any utility provider throughout
the Term of this Lease, prior to delinquency for all water, gas, heat, light,
power, telephone, Internet access,

61
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



sewage, air conditioning and ventilating, scavenger, janitorial, landscaping,
and all other services, materials, and utilities supplied to the Premises.
Landlord shall not be liable in damages or otherwise for any failure or
interruption of any utility service furnished to the Premises, and no such
failure or interruption shall entitle Tenant to terminate this Lease or withhold
Rent or other sums due hereunder. Landlord shall have the use of all such
utilities for its use within the portions of the real property outside of the
portions of the Premises occupied and used by Tenant without charge, to the
extent such are not separately metered to the remaining area of the Premises.


11.
LIENS



Tenant shall keep the Premises free from any liens arising out of work
performed, materials furnished, or obligations incurred by Tenant and shall
indemnify, hold harmless and defend Landlord from any liens and encumbrances
arising out of any work performed or materials furnished by or at the direction
of Tenant. In the event that Tenant shall not, within forty-five (45) days
following the imposition of any such lien, cause such lien to be released of
record by payment or posting of a proper bond, Landlord shall have, in addition
to all other remedies provided herein and by law, the right, but not the
obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien. All such sums
paid by Landlord and all expenses incurred by it in connection therewith,
including without limitation reasonable attorneys' fees and costs shall be
payable to Landlord by Tenant on demand. Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law, or which Landlord shall deem proper, for the protection of Landlord, the
Premises, and any other party having an interest therein, from mechanics' and
material liens. Tenant shall give Landlord at least fifteen (15) business days
prior written notice of the expected date of commencement of any work relating
to alterations or additions to the Premises, except with respect to the removal
of Tenants equipment, which Landlord hereby authorizes (except for fixtures).


12.
LANDLORD'S ACCESS



12.1. Landlord and Landlord's agents shall have the right at reasonable times to
enter the Premises to inspect the same or to maintain or repair, make
alterations or additions to the Premises required by Landlord hereunder or any
portion thereof, to determine whether Tenant is complying with all of the
provisions of this Lease, to post notices of non-responsibility or to show the
Premises to prospective purchasers, tenants, or lenders. Landlord shall have the
right to request to temporary use or jointly use with Tenant a portion or
portions of the Premises prior to the surrender dates established by the Lease;
Tenant may grant or withhold this permission in Tenant's sole discretion. Upon
request from Landlord, Tenant shall, within 24 hours, provide Landlord, for
Landlord's permanent possession, a copy of any keys required to gain access to
the Premises or to any area within the Premises (excluding Tenant's vaults and
safes). Landlord may at any time during the last ninety (90) days of the Term of
the Lease, place on or about the Premises any ordinary “for lease” signs. No
action by Landlord pursuant to this paragraph shall constitute an eviction of
Tenant, constructive or otherwise, entitle Tenant

62
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



to abatement of rent or to terminate this Lease or otherwise release Tenant from
any of Tenant's obligations under this Lease.


12.2. Landlord reserves to itself the right, from time to time, to grant such
easements, rights, and dedications that Landlord deems necessary or desirable,
and to cause the recordation of parcel maps and restrictions, so long as such
easements, rights, dedications, maps and restrictions do not unreasonably
interfere with the use of the Premises by Tenant. Tenant shall sign any of the
aforementioned documents upon request of Landlord and failure to do so shall
constitute a material breach of this Lease.


13.
INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY



13.1 Indemnity by Tenant. Tenant shall indemnify, defend and hold Landlord, its
officers, directors, members, managers, agents, affiliates, lenders, and
employees (collectively, the “Landlord Parties”) harmless from and against any
and all damages, losses, claims of liability for any injury or damage to any
person or property, actions, causes of action, liabilities, demands, judgments,
liens, costs and expenses (including, without limitation, attorneys' fees and
costs of suit) to the extent arising from Tenant's or any of its agents',
employees', contractors', licensees', affiliates', customers', invitees' or
other representatives' use or occupancy of the Premises, or any portion thereof,
or from the conduct of Tenant's business, or from any activity, work or thing
done, permitted or suffered by Tenant or any of its agents, employees,
contractors, licensees, affiliates, customers, invitees or other representatives
in or about the Premises, or any portion thereof, or elsewhere. Tenant shall
further indemnify, defend and hold Landlord harmless from and against any and
all claims, damages, losses, claims of liability for any injury or damage to any
person or property, actions, causes of action, liabilities, demands, judgments,
costs and expenses (including, without limitation, attorneys' fees and costs of
suit) to the extent arising from any breach or default in the performance of any
obligation on Tenant's part to be performed under this Lease, or arising from
any act or omission of Tenant or Tenant's agents, employees, contractors,
licensees, affiliates, customers, invitees or other representatives and from and
against all costs, reasonable attorneys' fees, expenses, and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon. In the event any action or proceeding is brought against Landlord by
reason of any such claim, Tenant upon notice from Landlord shall defend same at
Tenant's expense by counsel satisfactory to Landlord.


13.2 Indemnity by Landlord. Landlord shall indemnify, defend and hold Tenant,
its officers, directors, members, managers, agents, affiliates, lenders, and
employees (collectively, the “Tenant Parties”) harmless from and against any and
all damages, losses, claims of liability for any injury or damage to any person
or property, actions, causes of action, liabilities, demands, judgments, liens,
costs and expenses (including, without limitation, attorneys' fees and costs of
suit) to the extent arising from Landlord's or any of its agents', employees',
contractors', licensees', affiliates', customers', invitees' or other
representatives' use or occupancy of the Premises, or any portion thereof, or
from the conduct of Landlord's business, or from any activity, work or thing
done,

63
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



permitted or suffered by Landlord or any of its agents, employees, contractors,
licensees, affiliates, customers, invitees or other representatives in or about
the Premises, or any portion thereof, or elsewhere. Landlord shall further
indemnify, defend and hold Tenant harmless from and against any and all claims,
damages, losses, claims of liability for any injury or damage to any person or
property, actions, causes of action, liabilities, demands, judgments, costs and
expenses (including, without limitation, attorneys' fees and costs of suit) to
the extent arising from any breach or default in the performance of any
obligation on Landlord's part to be performed under this Lease, or arising from
any act or omission of Landlord or Landlord's agents, employees, contractors,
licensees, affiliates, customers, invitees or other representatives and from and
against all costs, reasonable attorneys' fees, expenses, and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon. In the event any action or proceeding is brought against Tenant by
reason of any such claim, Landlord upon notice from Tenant shall defend same at
Landlord's expense by counsel satisfactory to Tenant.


14.
INSURANCE



14.1. Liability Insurance. Tenant shall at all times during the Term hereof and
at its own cost and expense procure and continue in force: (1) Workers'
Compensation Insurance as required by law and Employer's Liability Insurance
which shall be provided in amounts not less than $1,000,000 each accident for
bodily injury by accident, $1,000,000 policy limit for bodily injury by disease,
and $1,000,000 each employee for bodily injury by disease; and (2) commercial
general liability insurance providing coverage on an occurrence form basis with
limits of not less than One Million and No/100ths Dollars ($1,000,000.00) each
occurrence for bodily injury and property damage combined, One Million and
No/100ths Dollars ($1,000,000.00) products and completed operations annual
aggregate. Tenant's liability insurance policy or policies shall: (i) include
premises and operations liability coverage, products and completed operations
liability coverage, broad form property damage coverage including completed
operations, blanket contractual liability coverage including, to the maximum
extent possible, coverage for the indemnification obligations of Tenant under
this Lease, and personal and advertising injury coverage; (ii) provide that the
insurance company has the duty to defend all insureds under the policy;
(iii) provide that defense costs are paid in addition to and do not deplete any
of the policy limits; and (iv) cover liabilities arising out of or incurred in
connection with Tenant's and its agents', employees', contractors', licensees',
affiliates', customers', invitees' and/or other representatives' use or
occupancy of the Premises or the Property. The limits of such insurance shall
not limit the liability of Tenant. In addition, Tenant shall procure and
maintain in full force and effect at all times during the Term of this Lease, at
Tenant's cost and expense, business auto liability insurance covering owned,
non-owned and hired vehicles with a limit of not less than $1,000,000.00 per
accident. All of the insurance required under this Section shall name Landlord
as an additional insured thereunder. The endorsements effecting such additional
insured status shall be acceptable to Landlord and shall be at least as broad as
additional insured endorsement form number CG 20 11 11 85 promulgated by the
Insurance Services Office. All insurance required hereunder shall be with
companies rated at A-VIII or

64
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



better in A.M. Best's Insurance Guide. Tenant shall deliver to Landlord
certificates of insurance evidencing the existence and amounts of such insurance
with loss payable clauses satisfactory to Landlord provided that in the event
Tenant fails to procure and maintain such insurance, Landlord may (but shall not
be required to) procure same at Tenant's expense after ten (10) days prior
written notice. No such policy shall be cancelable or subject to reduction of
coverage or other modification except after thirty (30) days prior written
notice to Landlord by the insurer. Tenant shall, within twenty (20) days prior
to the expiration of such policies furnish Landlord with renewals or binders, or
Landlord may order such insurance and charge the cost to Tenant, which amount
shall be payable by Tenant upon demand. All such policies shall be written as
primary policies, not contributing with and not in excess of coverage, which
Landlord may have. Tenant shall have the right to provide such insurance
coverage pursuant to blanket policies obtained by Tenant provided such blanket
policies expressly afford coverage to the Premises, Landlord, and Tenant as
required by this Lease.


14.2. Fire and Extended Coverage. Landlord shall, at Landlord's expense, procure
and maintain at all times during the Term of this Lease, a policy or policies of
insurance covering loss or damage to the Premises providing protection against
all perils included within the classification of fire, extended coverage,
vandalism, malicious mischief, sprinkler leakage and special extended peril
(all-risk), and such other risks as Landlord may determine should be insured
against. This policy shall be in such amount as Landlord shall determine in its
sole and absolute discretion and Tenant shall not be required to maintain a
policy in the amount of the full replacement value of the Premises. Tenant shall
pay the amount of premium for the insurance required under this Section
allocable to the Term of this Lease. Tenant shall pay such premium to Landlord
within ten (10) days after receipt by Tenant of a statement of the amount due,
which shall include the method of calculation of Tenant's share thereof if the
insurance covers other improvements than the Premises. If the Term of this Lease
does not expire concurrently with the expiration of the period covered by the
insurance, Tenant's liability for premium shall be prorated on a monthly basis.
Tenant shall not do or permit anything to be done in or about the Premises which
will cause the cancellation of any insurance policy covering said Premises , nor
shall Tenant sell or permit to be kept, used, or sold in or about said Premises
any substances which may be prohibited by Landlord's policy of fire insurance.
Tenant shall, at Tenant's expense, comply with all insurance company
requirements pertaining to the use of the Premises so that the Premises shall at
all times be insurable for fire, extended coverage and the risks specified
above.


14.3. Waiver of Subrogation. Landlord and Tenant each hereby waive any and all
rights of recovery against the other or against the members, managers, officers,
employees, agents, and representatives of the other, on account of loss or
damage occasioned to such waiving party or its property or the property of
others under its control caused by fire or any of the extended coverage risks
described above to the extent that such loss or damage is insured against under
any insurance policy in force at the time of such loss or damage, or is required
to be insured against under this Lease. The insuring party shall, upon obtaining
the policies of insurance required under this Lease, give notice to the

65
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



insurance carrier or carriers that the foregoing mutual waiver of subrogation is
contained in this Lease.


15.
DAMAGE OR DESTRUCTION



If any of the Premises is materially damaged or destroyed, Tenant may terminate
this Lease by giving written notice of termination within thirty (30) days of
the destructive event, specifying therein an effective date of the termination,
which shall be not earlier than the date the notice is given. In no event will
Landlord be obligated to repair or restore any damage or destruction. If the
Premises are totally destroyed, or if the Premises are so damaged that the
Premises are not reasonably useable by Tenant, this Lease shall automatically
terminate as of the date of such total destruction or damage.


16.
CONDEMNATION



16.1. If the Premises or any portion thereof are taken under the power of
eminent domain, or sold by Landlord under the threat of the exercise of said
power (all of which is herein referred to as “condemnation”), this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than twenty-five percent
(25%) of the Premises is taken by condemnation, either Landlord or Tenant may
terminate this Lease as of the date the condemning authority takes possession by
notice in writing of such election within twenty (20) days after the condemning
authority shall have taken possession.


16.2. In the event this Lease is not so terminated, Landlord shall have no
obligation to restore the Premises. Nothing contained herein shall be deemed to
give Landlord any interest in or to require Tenant to assign to Landlord any
separate award made to Tenant for the taking of personal property and fixtures
belonging to Tenant under the Purchase Agreement and/or for the interruption of
or damage to Tenant's business and/or for Tenant's business. The entirety of any
award providing compensation for the improvements located at the Premises and
not belonging to Tenant (or required to remain at the Premises pursuant to the
terms of the Purchase Agreement) shall belong to Landlord.


17.
ASSIGNMENT AND SUBLETTING



Tenant shall not voluntarily or by operation of law assign this Lease, sublet or
otherwise allow the use by any third party of all or any part of the Premises,
or otherwise transfer, mortgage, pledge, hypothecate, or encumber all or any
part of Tenant's interest in this Lease or in the Premises or any part thereof
(an “Assignment”), without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed. Any attempt to make
an Assignment without such consent being first obtained shall at Landlord's
election be void.


18.
DEFAULT; REMEDIES


66
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





18.1. Defaults by Tenant. The occurrence of any of the following shall
constitute a material default by Tenant:
(a)
Tenant fails to make any payment of Rent or any other sums payable by Tenant
under this Lease when due, if payment in full is not received by Landlord or the
appropriate third party payee within ten (10) days after written notice that it
is due;

(b)
Tenant violates the restrictions on Transfer set forth in Section 17 -
Assignment and Subletting;

(c)
Tenant fails to timely deliver any documents under Section 19.1 - Subordination,
or Section 19.4 - Estoppel Certificate;

(d)
Tenant ceases doing business as a going concern; makes an assignment for the
benefit of creditors; is adjudicated an insolvent, files a petition (or files an
answer admitting the material allegations of a petition) seeking relief under
any state or federal bankruptcy or other statute, law or regulation affecting
creditors' rights; all or substantially all of Tenant's assets are subject to
judicial seizure or attachment and are not released within thirty (30) days, or
Tenant consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for Tenant or for all or any substantial part of Tenant's assets;

(e)
Tenant fails, within ninety (90) days after the commencement of any proceedings
against Tenant seeking relief under any state or federal bankruptcy or other
statute, law or regulation affecting creditors rights, to have such proceedings
dismissed, or Tenant fails, within ninety (90) days after an appointment,
without Tenant's consent or acquiescence, of any trustee, receiver or liquidator
for Tenant or for all or any substantial part of Tenant's assets, to have such
appointment vacated;

(f)
    The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Tenant; or

(g)
    Tenant fails to perform or comply with any provision of this Lease other
than those described in (a) through (f) above, and does not fully cure such
failure within thirty (30) days after notice to Tenant or, if such failure
cannot reasonably be cured within such thirty (30)-day period, Tenant fails
within such thirty (30)-day period to commence, and thereafter diligently
proceed with, all actions necessary to cure such failure as soon as reasonably
possible but in all events within ninety (90) days of such notice; provided,
however, that if Landlord in Landlord's reasonable judgment determines that such
failure cannot or will not be cured by Tenant within such ninety (90) days, then
such failure shall constitute a material default immediately upon such notice to
Tenant.



18.2. Remedies. In the event of any such material default or breach by Tenant,
Landlord may at any time thereafter, without limiting Landlord in the exercise
of any right or remedy at law or in equity which Landlord may have by reason of
such default or breach, including terminating Tenant's right to possession by
any lawful means, terminate this Lease by written notice to Tenant in which
event Tenant shall immediately surrender possession of the Premises to Landlord.
In the event Landlord terminates this

67
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Lease as a result of Tenant's material default, Landlord shall be entitled, at
Landlord's election, to damages in an amount as set forth in California Civil
Code Section 1951.2 as in effect on the Commencement Date of this Lease.


18.3. Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges. Accordingly, if any payment of Rent or any other sum due
from Tenant shall not be received by Landlord or Landlord's designee within five
(5) days after such amount shall be due, without limiting any other right or
remedy afforded to Landlord, Tenant shall pay to Landlord a late charge equal to
five percent (5%) of such overdue amount. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant.


18.4. Additional Rights of Landlord. No covenant, term, or condition of this
Lease shall be deemed to have been waived by Landlord unless such waiver shall
be in a writing signed by Landlord. If Tenant shall fail to pay any sum of
money, other than Rent, required to be paid by Tenant pursuant to this Lease or
shall fail to perform any other act on Tenant's part to be performed under this
Lease and such shall have become a material default under this Section, Landlord
may upon five (5) business days' prior notice, but shall not be obligated so to
do and without waiving or releasing Tenant from any obligations of Tenant, make
any such payment or perform any such other act on Tenant's part to be made or
performed as provided in this Lease. All sums paid by Landlord, whether to
fulfill Tenant's unfulfilled payment obligations or to perform Tenant's
unfulfilled performance obligations, and all incidental costs shall be deemed
Additional Rent hereunder and shall be payable to Landlord on demand.


18.5. Default by Landlord. Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event later than thirty (30) days after written notice by Tenant to
Landlord specifying wherein Landlord has failed to perform such obligations;
provided, however, that if the nature of Landlord's obligation is such that more
than thirty (30) days are required for performance, then Landlord shall not be
in default if Landlord commences performance within such thirty (30) day period
and thereafter diligently prosecutes the same to completion. Tenant acknowledges
and agrees that the liability of Landlord (which for purposes of this Section
shall include the officers, directors and shareholders of any corporation or
limited liability company) under this Lease shall be limited to and payable and
collectible only out of Landlord's interest in the Premises and the rents,
profits, condemnation awards and insurance proceeds therefrom.


19.
ADDITIONAL PROVISIONS



19.1. Subordination. At Landlord's option, this Lease and any rights of Tenant
granted hereby shall be subject and subordinate to any ground lease, mortgage,
deed of trust, or

68
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



other hypothecation or security device (collectively, “Encumbrance”) to any and
all advances made on the security thereof, and to all renewals, modifications,
and extensions thereof. Tenant agrees that the holders of any such Encumbrance
(in this Lease together referred to as “Mortgagee”) shall have no liability or
obligation to perform any of the obligations of Landlord under this Lease.
Tenant covenants and agrees to execute and deliver upon demand without charge
therefor, such further instruments evidencing such subordination of this Lease
to the lien of any such deeds of trust as may be required by Landlord. Any
Mortgagee may elect to have this Lease and/or rights of Tenant granted hereby
superior to the lien of its Encumbrance by giving written notice thereof to
Tenant, whereupon this Lease and such rights of Tenant shall be deemed prior to
such Encumbrance, notwithstanding the relative dates of the documentation or
recordation thereof. The agreements contained in this Section 19 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Landlord or a Mortgagee in connection with a
sale, financing or refinancing of the Premises, Tenant shall, within ten (10)
business days after receipt of a written request, execute such further writings
as may be reasonably required to separately document any subordination or
attornment provided for herein.


19.2. Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon
Tenant paying Rent and other monetary sums due under the Lease and performing
its covenants and conditions under this Lease, Tenant shall and may peaceably
and quietly have, hold and enjoy the Premises for the Term against any party
lawfully claiming by through and under Landlord, subject, however, any of the
aforesaid Encumbrances described in Section 19.1 above.


19.3. Attornment. In the event of foreclosure or the exercise of the power of
sale under any deed of trust made by Landlord covering the Premises, Tenant
shall attorn to the purchaser upon any such foreclosure or sale and recognize
such purchaser as Landlord under this Lease, provided such purchaser expressly
agrees in writing to be bound by the terms of this Lease.


19.4. Estoppel Certificate. Tenant shall, within ten (10) business days after
receipt of a request therefor from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing (a) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the Rent and other charges are paid in
advance, if any, and (b) acknowledging that there are not, to Tenant's
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed. Any such statement may be conclusively relied
upon by a prospective purchaser or Mortgagee of the Premises. Tenant's failure
to deliver such statement within such time shall be conclusive upon Tenant: (i)
that this Lease is in full force and effect without modification except as may
be represented by Landlord, (ii) that there are no uncured defaults in
Landlord's performance, and (iii) that not more than one month's Rent has been
paid in advance.



69
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



19.5. Transfer of Landlord's Interest. In the event of a sale or conveyance by
Landlord of Landlord's interest in the Premises, other than a transfer for
security purposes only, Landlord shall be relieved from and after the date
specified in such notice of transfer of all obligations and liabilities accruing
thereafter on the part of Landlord, provided that any funds in the hands of
Landlord at the time of transfer in which Tenant has an interest shall be
delivered to the successor of Landlord. This Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee provided that
all of Landlord's obligations hereunder are assumed in writing by the
transferee.


19.6. Captions, Attachments, Defined Terms. The captions of this Lease are for
convenience only and shall not be deemed to be relevant in resolving any
question of interpretation or construction of any section of this Lease.
Exhibits attached hereto, and addenda and schedules initialed by the parties,
are deemed by attachment to constitute part of this Lease and are incorporated
herein. The words “Landlord” and “Tenant”, as used herein, shall include the
plural as well as the singular. Words used in neuter gender include the
masculine and feminine and words in the masculine or feminine gender include the
neuter. If there be more than one Landlord or Tenant, the obligations hereunder
imposed upon Landlord or Tenant shall be joint and several. If the Tenants are
husband and wife, the obligations shall extend individually to their sole and
separate property, as well as to their community property. The term “Landlord”
shall mean only the owner or owners at the time in question of the fee title to
the Premises. The obligations contained in this Lease to be performed by
Landlord shall be binding upon Landlord's successors and assigns only during
their respective periods of ownership.


19.7. Entire Agreement. This instrument along with any exhibits and attachments
hereto constitutes the entire agreement between Landlord and Tenant relative to
the Premises and this Agreement and the exhibits and attachments may be altered,
amended or revoked only by an instrument in writing signed by both Landlord and
Tenant. Landlord and Tenant agree hereby that all prior or contemporaneous
written or oral agreements between and among themselves and their agents and
representatives relative to leasing the Premises are merged in or revoked by
this Agreement. Notwithstanding the foregoing, however, in the event of any
conflict or inconsistency between the terms of this Lease and the Purchase
Agreement, the contrary provisions of the Purchase Agreement shall control.


19.8. Severability. If any term or provision of this Lease shall, to any extent,
be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforceable to the
fullest extent permitted by law.


19.9. Costs of Suit and/or Enforcement of Lease. If Tenant or Landlord shall
bring any action for any relief against the other, declaratory or otherwise,
arising out of this Lease, including any suit by Landlord for the recovery of
Rent or possession of the Premises or the curing of any default, the losing
party shall pay the successful party a reasonable sum for attorneys' fees and/or
other costs of enforcement which shall be deemed to have

70
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



accrued on the commencement of such action and shall be paid whether or not such
action is prosecuted to judgment. Should Landlord, without fault on Landlord's
part be made a party to any litigation instituted by Tenant or by any third
party against Tenant, or by or against any person holding under or using the
Premises by license of Tenant, or for the foreclosure of any lien for labor or
materials furnished to or for Tenant or any such other person or otherwise
arising out of or resulting from any act or transaction of Tenant or of any such
other person, Tenant covenants to save and hold Landlord harmless from any
judgment rendered against Landlord or the Premises, and all costs and expenses,
including attorneys' fees, incurred by Landlord in or in connection with such
litigation.


19.10. Binding Effect; Choice of Law; Jurisdiction. The parties hereto agree
that all the provisions hereof are to be construed as both covenants and
conditions as though the words imposing such covenants and conditions were used
in each separate section hereof; subject to any provisions hereof restricting
assignment or subletting by Tenant and subject to Section 19.5 all of the
provisions hereof shall bind and inure to the benefit of the parties hereto and
their respective heirs, legal representatives, successors, and assigns. This
Lease shall be governed by the laws of the State of California. The parties
agree that all actions or proceedings arising out of or related to this Lease
shall be tried and litigated only in the California state courts and the federal
courts located in Santa Clara County, California. Tenant hereby irrevocably
submits to the jurisdiction of the California state courts and the Federal
District Court of the Northern District of California with respect to such
actions or proceedings, and agrees that such courts constitute a proper venue
for any such actions and proceedings.


19.11. Waiver. No covenant, term, or condition or the breach thereof shall be
deemed waived, except by written consent of the party against whom the waiver is
claimed and any waiver of the breach of any covenant, term, or condition shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other covenant, term, or condition. Acceptance by Landlord of any
performance by Tenant after the time the same shall have become due shall not
constitute a waiver by Landlord of the breach or default of any covenant, term
or condition unless otherwise expressly agreed to by Landlord in writing.
Pursuit of any remedy shall not preclude pursuit of any other remedies herein
provided or any other remedies provided by law, such remedies being cumulative
and non-exclusive, nor shall pursuit of any other remedy constitute a forfeiture
or waiver of any Rent due to Landlord hereunder or of any damages accruing to
Landlord by reason of the violation of any of the terms, provisions and
covenants herein contained. Landlord's acceptance of the payment of Rent or
other payments hereunder after the occurrence of an event of default shall not
be construed as a waiver of such default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default or of Landlord's right to enforce any such remedies
with respect to such default.


19.12. Surrender of Premises. The voluntary or other surrender of Lease by
Tenant, or a mutual cancellation thereof, shall not work a merger and shall, at
the option of the

71
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to Landlord of any or all such
subleases or subtenancies.


19.13. Holding Over. If Tenant remains in possession of all or any part of the
Premises after the termination or expiration of the Term hereof or after Tenant
is obligated to surrender possession of an applicable portion of the Premises
pursuant to Section 2 above, without the express written consent of Landlord,
such tenancy shall be a tenancy by sufferance of Landlord only and not a renewal
hereof or an extension for any further term. In such case, such holding over
without Landlord's consent shall be subject to every term, covenant, and
agreement contained in this Lease (it being understood, however, that Tenant
shall be deemed a tenant at sufferance and Landlord may take all proper legal
actions necessary to evict Tenant from the Premises in accordance with
California law), provided that in addition to paying expenses of the Premises
pursuant to Section 4, Tenant shall also pay Rent for the Premises at the rate
of One Dollar ($1.00) per square foot of the Premises per month, calculated on a
per diem basis for each day of Tenant's occupancy after the termination or
expiration of the term or after Tenant was obligated to surrender possession of
an applicable portion of the Premises pursuant to Section 2 above and failed to
do so. Acceptance by Landlord of Rent or any other sums from Tenant after such
expiration or termination of this Lease or Tenant's failure to timely surrender
any portion of the Premises required to be surrendered to Landlord shall not
constitute a renewal of this Lease; and nothing contained in this provision
shall be deemed to waive Landlord's right of re‑entry or any other right
hereunder or at law.


19.14. Signs. Tenant shall not place or permit to be placed in, upon or about
the Premises where visible from outside the Premises or any part of any building
within the Premises, any signs, notices, drapes, shutters, blinds, or displays
of any type without the prior written consent of Landlord, except for those in
existence on the Commencement Date. Prior to the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense, remove
all Tenant identification signs, including, without limitation, Tenant
identification signage on any and all buildings within the Premises and on any
and all monument signs located within the Premises.


19.15. Interest on Past Due Obligations. Except as expressly herein provided,
any amount due to Landlord not paid when due shall bear interest at lower of ten
percent (10%) per annum or the maximum rate permitted by law from the due date.
Payment of such interest shall not excuse or cure any default by Tenant under
this Lease.


19.16. Recording. Tenant shall not record this Lease, and such recordation
shall, at the option of Landlord, constitute a non-curable default of Tenant
hereunder.


19.17. Notices. All notices, approvals and demands permitted or required to be
given under this Lease shall be in writing and served by personal delivery or
sent by a nationally-recognized overnight delivery service and addressed as
described in the Fundamental Lease Provisions. The notice shall be deemed served
on the date of actual

72
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



delivery. Landlord and Tenant may, from time to time and by notice, designate
another address or addresses for receipt of future notices.


19.18. Security Measures. Tenant hereby acknowledges that the Rent and other
sums payable to Landlord hereunder do not include the cost of guard services or
other security measures, and that Landlord shall have no obligation whatsoever
to provide same. Tenant assumes all responsibility for the protection of Tenant
and Tenant's agents, employees, contractors, licensees, customers, or invitees,
and the property belonging to same, from acts of third parties, and indemnifies,
defends and holds Landlord harmless therefrom. Tenant should install its own
locks on the Premises (being certain to provide Landlord with a copy of the
key(s) for emergency entry purposes).


19.19. No Construction Against Preparer. This Lease has been prepared by
Landlord and its professional advisors and reviewed by Tenant and its
professional advisors. Landlord, Tenant, and their separate advisors believe
that this Lease is the product of all of their efforts, that it expresses their
agreement, and that it should not be interpreted in favor of either Landlord or
Tenant or against either Landlord or Tenant merely because of their efforts in
preparing it.


19.20. Replacement of Statutory Notice Requirements. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notices required by Code
of Civil Procedure section 1161 or any similar or successor statute. When a
statute requires service of a notice in a particular manner, service of that
notice (or a similar notice required by this Lease) in the manner required by
Section 19.17 above shall replace and satisfy the statutory service-of-notice
procedures, including those required by Code of Civil Procedure section 1162 or
any similar or successor statute.


19.21. Miscellaneous. This Lease may not be amended or modified except by a
writing signed by Landlord and Tenant. Subject to Section 17 - Assignment and
Subletting, this Lease shall be binding on and shall inure to the benefit of the
parties and their respective successors, assigns and legal representatives. The
determination that any provisions hereof may be void, invalid, illegal or
unenforceable shall not impair any other provisions hereof and all such other
provisions of this Lease shall remain in full force and effect. The
unenforceability, invalidity or illegality of any provision of this Lease under
particular circumstances shall not render unenforceable, invalid or illegal
other provisions of this Lease, or the same provisions under other
circumstances. The provisions of this Lease shall be construed in accordance
with the fair meaning of the language used and shall not be strictly construed
against either party. When required by the context of this Lease, the singular
includes the plural. Wherever the term “including” is used in this Lease, it
shall be interpreted as meaning “including, but not limited to” the matter or
matters thereafter enumerated. The captions contained in this Lease are for
purposes of convenience only and are not to be used to interpret or construe
this Lease. Time is of the essence of this Lease and each and every provision
hereof. This Lease

73
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



may be executed in counterparts, each of which shall be deemed an original and
together shall constitute one instrument.


19.22. Dispute Resolution. The parties agree that all disputes arising from or
relating to this Lease other than an action by Landlord for unlawful detainer
shall be decided by judicial reference without a jury pursuant to California
Code of Civil Procedure sections 638 through 645.1. The parties intend this
general reference agreement to be specifically enforceable, if necessary by
motion made to the court, in accordance with sections 638 and 642. The parties
agree to the appointment of a single referee located in the San Francisco Bay
Area. The parties shall use their best efforts to agree promptly on the
selection of the referee. If the parties are unable to agree on a referee within
ten (10) calendar days of a party's written request to do so, either Landlord or
Tenant may request the court to appoint a referee pursuant to Code of Civil
Procedure section 640 and California Rule of Court 244.1. The referee shall hear
and determine all issues in dispute, whether of fact or law, and shall issue a
statement of decision pursuant to Code of Civil Procedure section 638(a) and
643(a). The hearing shall be conducted in the San Francisco Bay Area, and in
accordance with the California Evidence Code. Any party desiring a stenographic
record shall arrange for a court reporter to attend the hearing, at its sole
cost, and provide advance notice to all other parties. Unless the parties agree
otherwise, the hearing shall be completed within six months of the Court's order
for reference. The court shall enter judgment on the referee's decision in
accordance with Code of Civil Procedure section 644(a). The referee shall hear
and determine any motion for new trial or motion to vacate the judgment. The
referee shall conduct a prehearing conference to address procedural matters,
arrange for the exchange of information, obtain stipulations, and attempt to
narrow the issues. The parties shall submit a proposed discovery schedule to the
referee at the prehearing conference. The parties may utilize all discovery
methods available to litigants under the California Civil Discovery Act (Code of
Civil Procedure section 2016.010 et seq.), and all means of production available
under Code of Civil Procedure section 1985 et seq., including sanctions and
other remedies for noncompliance with same. The exchange of expert witness
information pursuant to Code of Civil Procedure section 2034.210, et seq. shall
also be available to the Parties. Unless the parties agree otherwise, all
discoveries shall be completed not less than two months and not more than four
months after the prehearing conference. The parties agree to pay in advance, in
equal shares; the referee's estimated fees and costs of the reference
proceeding, as may be specified in advance by the referee. When judgment is
entered the prevailing party shall be entitled to an award of costs, including
reasonable attorneys' fees, experts' fees and the referee's fees.


BY INITIALING THE SPACE BELOW, EACH PARTY AGREES TO WAIVE ANY AND ALL RIGHTS TO
A TRIAL BY JURY FOR ANY DISPUTE ARISING FROM OR RELATING TO THIS AGREEMENT:
LANDLORD                    TENANT        



74
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



The foregoing procedure for resolution of disputes under Code of Civil Procedure
section 638, et seq., shall not preclude any party from seeking provisional
remedies from a court of appropriate jurisdiction prior to obtaining an order
for reference


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.


LANDLORD:


Super Micro Computer, Inc.,
a Delaware corporation




By:


Name: Charles Liang
Title: Chairman and CEO
TENANT:


San Jose Mercury News, LLC,
a California limited liability company




By:


Name:
Title:


75
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





Exhibit A


Description of the Premises

76
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Title No. 12·51056806-A-EB Locate No. CAFNT0943-0943·0051-0051056806




LEGAL DESCRIPTION
EXHIBIT "A"


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN JOSE, COUNTY OF
SANTA CLARA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:


Beginning at a post in the center of the Coyote Creek as the same existed in
1865 at the Southeasterly corner of that certain 110.51acre tract of land
conveyed by the Commissioners of the Funded Debt of the City of San Jose, to
Fanny M. Schallenberger, by Deed dated February 23, 1865 and recorded August 16,
1865 In Book U of Deeds, Page 41, Santa Clara County Records;thence along the
Southeasterly boundaries of said 110.51 acre tract of land,S. 49° 38' W. 12.64
chains; thence N. 40° 22' W. 1.54 chains; thence S. 49° 38' W. 15.41 chains;
thence leaving said 110.51 acre tract of land and running along the boundaries
of that certain 69.29 acre tract of land conveyed by the Commissioners of the
Funded Debt of the City of San Jose, to Joseph Aram, by Deed recorded In Book T
of Deeds, at Page 696, Santa Clara County Records, S. 40° 22' E. 4.37 chains;
thence N. 49° 38' E. 15.41 chains; thence S. 40° 22' E. 3.21 chains; and thence
N. 49° 38' E. 14.75 chains to a post in the channel of the Coyote Creek as the
same existed In 1865; thence down said channel N. 44° 45' W. 6.03 chains to the
point of beginning, being a part of 500 Acre Lot No.37 of the former Pueblo
Lands of San Jose, and being the same tract of land conveyed by The
Commissioners of the Funded Debt of the City of San Jose, to Sarah M. Cool by
Deed dated June 14,1865 and recorded June 14, 1865 in Book T of Deeds, Page 694,
Santa Clara County Records.


Excepting therefrom all that portion thereof lying Easterly of the Westerly line
of the lands and right of way of the Central Pacific Railroad Company, being a
strip of land 40 feet wide, as condemned in that certain action entitled, "The
Western Pacific Railroad Company, a Corporation, Plaintiff vs. Joseph Aram, P.Y.
Cool, et al, Defendants" in the District Court of the State of California, in
and for the County of Santa Clara, Case No. 2072.


Also excepting therefrom all that portion thereof conveyed to the State of
California by Deed dated February 4, 1952 and recorded April 16, 1952 in Book
2403 of Official Records, Page 29, Santa Clara County Records, described as
follows:


Commencing at the most Westerly corner of that certain Parcel of land acquired
by Ethel Clare Bull, et al, through the Decree of Distribution In the Estate of
Kate Mary Ann Townsend, deceased, recorded February 16,1942 in Book 1073 Page
449 of Official Records of Santa Clara County, said corner being on the property
line common to the lands, now or formerly of Ethelaare Bull, et al and of
Margaret E. McNaught, and being also distant N. 50° 20' 03" E. 86 feet from
Engineer's Station 51+ 20.60 on the "A" line of the Department of Public Works'

77
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Survey for the State Freeway in Santa Clara County, between Route 68 and 0.2
mile South of Brokaw Road, Road IV-SC1-69-A; thence along said common property
line 50° 20' 03" E., 12.07 feet to a line parallel with and distant 85 feet,
Easterly at right angles from said "A" line; thence along said parallel line S.
9° 44' 57" E., 24.25 feet to a point on the property line common to the lands;
now or formerly, of Ethel Clare Bull, et al and of Edwin Cabeca, et ux, last
said point being at coordinated Y. 321,832.63 feet and X+1,592,457.70 feet;
thence along last said common property line N. 39° 35' 57" W., 21.01feet to the
point of commencement.


Also excepting therefrom that portion lying within Ridder Park drive, as
described in the Deed to City of San Jose, recorded December 30, 1965 as
Instrument No. 2984699.


APN: 237-05-036


PARCEL 2:


A non-exclusive easement for Ingress and egress over the existing driveway
traversing the remaining lands of the grantors herein from the Northeasterly
line of the lands and right of way of the Western Padfie Railroad Company, in a
Northeasterly direction to the Schallenberger Road.


PARCEL 3:


Beginning at an iron pipe set at the point of intersection of the Northwesterly
line of the right of way of the Southern Pacific Company with the Northwesterly
line of that certain parcel of land described in the Deed from Clarence J.
Johnson,et ux, to O. C. Easter Dated August 23, 1956 and Recorded August 24,
1956 in Book 3588 of Official Records, Page 445; thence along the Northwesterly
line of said Easter parcel of land, S. 63° 38' 40" W. 201.49 feet and S. 49° 21'
10" W. 798.77 feet to an iron pipe set at a Northwesterly corner thereof; thence
N. 40° 34' W. 306.23 feet to an iron pipe; thence N. 49° 21' 10" E. 1014.08 feet
to an iron pipe; thence S. 40° 32' 05" E. 210.24 feet to an iron pipe; thence
N.49° 14' 15" E. 90.19 feet to an iron pipe set on the Northwesterly line of
said Southern Pacific Company right of way; thence along said Northwesterly line
S. 03° 34' E.182.89 feet to the Point of Beginning and being shown and
delineated as a 7.381acre parcel of land upon that certain Survey Map filed for
Record In the Office of the Recorder of the County of Santa Clara, State of
California on March 7, 1957 in Book 79 of Maps, at Page 7.


APN: 237-05-016


PARCEL 4:


A portion of that 37.078 acre parcel of land shown on the Record of Survey
recorded in Book 150 of Maps at Page 25, Santa Clara County Records, and more
particularly described as follows:


Commencing at the most Southerly corner of said 37.078 acre parcel; thence North
49° 31' 10" East, 79.66 feet along the Southerly line of said 37.078 acre parcel
to a point In the Easterly

78
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



line of that parcel of land granted to the City of San Jose for Street purposes
by a Deed recorded in Book 7404, Page 594,said Easterly line being parallel with
and offset Easterly from the Easterly line of the State freeway as established
by the Deed to the State of California recorded February 15, 1952 in Book 2617
of Official Records, Page 306; (170 feet wide), the True Point of Beginning;


Thence along the Easterly, Southerly and Westerly lines of said parcel granted
to the City, the following seven courses:


1. North 10° 30' 11" West, 709.43 feet to the beginning of a curve to the right;
2. Northerly along said curve, having a radius of 40.00 feet, through a central
angle of 60° 03' 17", an arc length of 41.93 feet;
3. North 49° 33' 06" East, 1031.90 feet to the beginning of a curve to the
right;
4. Easterly along said curve, having a radius of 30.00 feet, through a central
angle of 85° 00' 39", an arc length of 44.51feet;
5. South 45° 26' 15" East, 373.81feet to the beginning of a curve to the left;
6. Southerly along said curve, having a radius of 1000.00 feet, through a
central angle of 04° 25' 38", an arc length of 77.27 feet;
7. South 49° 51' 53" East,12.00 feet to the Westerly line of a strip of land 40
feet wide, the "right of way of the Central Pacific Railroad Company'', as
described in the judgment entered in District Court case 2072;


Thence South 03° 21' 23" East, 306.06 feet along said Westerly line to the
Southerly line of said 37.078 acre parcel; Thence along said Southerly line,the
following three courses:


1. Thence South 49° 14' 11" West, 392.75 feet;
2. Thence North 40° 28' SO" West, 100.32 feet;
3. Thence South 49° 31' 10" West, 917.34 feet to the True Point of Beginning.


Being the same property shown In the Lot Line Adjustment Permit by the City of
San Jose, Recorded October 06,1999 as Instrument No. 15009255.


APN: 237-05-039






















CLTA Preliminary Report Form- Modified (11/17/06)





79
9/12/2013 12:02 PM

--------------------------------------------------------------------------------





EXHIBIT B


FLOOR PLAN OR MAP SHOWING PAPER WAREHOUSE, MAIL ROOM, PRESS ROOM AND OFFICES


[to be attached]



80
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF DEED

--------------------------------------------------------------------------------

Recording requested by and
when recorded mail document and tax statements to:

Charles Liang, CEO
Super Micro Computer, Inc.
980 Rock Avenue,
San Jose, CA 95131

THIS SPACE ABOVE FOR RECORDER'S USE
The undersigned grantor or its agent declares:


County Documentary Transfer Tax and City of
San Jose Conveyance Tax is shown on a separate
sheet attached to this deed and is not part of the
public record


_______________________________________
(Signature of grantor or agent above)


GRANT DEED
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged


SAN JOSE MERCURY-NEWS, LLC, a California limited liability company ("Grantor")

hereby grants to

SUPER MICRO COMPUTER, Inc., a Delaware corporation (“Grantee”)

that certain real property in the City of San Jose, County of Santa Clara, State
of California, legally described as follows:

See Exhibit 1 attached hereto and incorporated herein by this reference. This
conveyance is made subject to the title matters identified on Exhibit 2 attached
hereto.
GRANTOR:                    SAN JOSE MERCURY-NEWS, LLC
                        a California limited liability company

Date                        
                        By                        
                        Its                        

Mail Tax Statements To: Same as above

81
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



[Attach legal description as Exhibit 1, list of Permitted Exceptions as Exhibit
2 and notarial acknowledgement]

82
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



DO NOT RECORD
FILOR REQUESTS
DO NOT RECORD STAMP VALUE


DECLARATION OF TAX DUE: SEPARATE PAPER:
(Revenue and Taxation Code 11932-11933)
NOTE: This Declaration is not a public record
DOCUMENT # ________________________
Property located in:
[ ]    Unincorporated
[ X ]    City of San Jose
APNs:    237-05-016, 237-05-036 and 237-05-039
DOCUMENTARY TRANSFER TAX    $___________________________________
[ X ]    Computed on full value
[ ]    Computed on full value less liens or encumbrances
remaining at the time of conveyance
CITY CONVEYANCE TAX    $___________________________________
I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.


__________________        ____________________________________
Date                    Signature
____________________________________
Print Name
____________________________________
For (Firm Name)




DO NOT RECORD    



83
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF FIRPTA AFFIDAVIT
CERTIFICATE REGARDING FOREIGN INVESTMENT
IN REAL PROPERTY TAX ACT
Section 1445 of the Internal Revenue Code provides that a transferee (Buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person. To inform the transferee (Buyer) that withholding of tax is not
required upon the disposition of a U.S. real property interest by SAN JOSE
MERCURY-NEWS, LLC, a California limited liability company ("Transferor").
Transferor hereby certifies:
1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).
2.Transferor's Federal Employer Identification Number is:
3.
Transferor's office address is: 750 Ridder Park Drive San Jose, CA 95190 Attn:
General Counsel

4.The address or description of the property which is the subject matter of the
disposition is described in Exhibit 1 attached hereto.
5.Transferor is not a disregarded entity as defined in Section
1.445-2(b)(2)(iii). Transferor understands that this certification may be
disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

84
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.
SAN JOSE MERCURY-NEWS, LLC,
                        a California limited liability company



                                                
Date    
                        By                        
Its                        

85
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT E


ASSIGNMENT OF WARRANTIES, SERVICE CONTRACTS
AND INTANGIBLE PROPERTY
THIS ASSIGNMENT OF WARRANTIES, SERVICE CONTRACTS AND INTANGIBLE PROPERTY
(“Assignment”) dated as of ____________________, 2013, is entered into by and
between San Jose Mercury-News, LLC, a California limited liability company
(“Assignor”) and Super Micro Computer, Inc., a Delaware corporation
(“Assignee”).
RECITALS
A.    Assignor is the owner of certain improved real property located at 750
Ridder Park Drive and 1611 Schallenberger Road in San Jose, California (the
“Property”).
B.    Assignee is acquiring the Property from Assignor subject to a certain
Purchase and Sale Agreement dated as of August ___, 2013, by and between
Assignor, as seller, and Assignee, as buyer (the “Purchase Agreement”).
C.    Assignor desires (concurrently with its transfer and conveyance of the
Property to Assignee) to assign and transfer to Assignee Assignor’s right title
and interest in and to the following (collectively, the “Assigned Property”):
(i)    those certain warranties and guarantees (collectively, “Warranties”)
affecting or applicable to the Property, or portion thereof, if any, including,
without limitation, those warranties and guaranties more particularly described
on Schedule 1 attached hereto;
(ii)    those certain management, equipment, security, service, maintenance, and
other contracts (collectively, “Service Contracts”) more particularly described
in Schedule 2 attached hereto;
(iii)    any and all indemnities, claims, licenses, plans, drawings,
specifications, surveys, reports and engineering applicable to the Property, or
portion thereof; and
(iv)    any Intangible Property, as defined in the Purchase Agreement, owned by
Assignor in connection with the Property described in the Purchase Agreement.
NOW, THEREFORE, it is hereby agreed as follows:

86
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



1.    As of the date escrow closes under the Purchase Agreement (the “Conveyance
Date”), Assignor hereby assigns, transfers and conveys to Assignee all of
Assignor’s right, title and interest in and to the Assigned Property referred to
above.


2.    Assignor shall defend, indemnify, and hold Assignee harmless from any and
all claims, damages, losses, liabilities, actions, causes of action, costs and
expenses (including, without limitation, attorneys’ fees and costs of suit)
arising out of or in connection with a breach by Assignor or any act or omission
of Assignor with respect to the Service Contracts occurring prior to the
Conveyance Date. Assignee shall defend, indemnify and hold Assignor harmless
from any and all claims, damages, losses, liabilities, actions, causes of
action, costs and expenses (including, without limitation, attorneys’ fees and
costs of suit) arising out of or in connection with a breach by Assignee or any
act or omission of Assignee with respect to the Service Contracts after the
Conveyance Date.
3.    This Assignment may be executed in counterparts, each of which shall be an
original, but all of which shall constitute one instrument.
4.    In the event of any action or suit between the parties in connection with
this Assignment, the prevailing party in such action or suit shall be entitled
to have and recover from the other party all reasonable costs and expenses of
suit, including reasonable attorneys’ fees.

87
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Assignment as of the first
written above, to be effective as of the Conveyance Date.
“ASSIGNOR”


SAN JOSE MERCURY-NEWS, LLC,
a California limited liability company


By:    ________________________
Name:    ________________________
Its:    _______________________
“ASSIGNEE”


SUPER MICRO COMPUTER, INC.,
a California corporation
    
By:    _________________________
Name:    _________________________
Its:    _________________________

88
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



SCHEDULE 1 TO WARRANTIES, SERVICE CONTRACTS
AND INTANGIBLE PROPERTY


WARRANTIES AND GUARANTEES
[To be attached]

89
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



SCHEDULE 2 TO WARRANTIES, SERVICE CONTRACTS,
AND INTANGIBLE PROPERTY


LIST OF SERVICE CONTRACTS
[To be attached]

90
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT F
ASSIGNMENT AND ASSUMPTION OF CELL TOWER LEASE
THIS ASSIGNMENT AND ASSUMPTION OF CELL TOWER LEASE (“Assignment”) dated as of
____________________, 2013, is by and between San Jose Mercury-News, LLC, a
California limited liability company (“Assignor”) and Super Micro Computer,
Inc., a California corporation (“Assignee”).
RECITALS
A.    Assignor is the owner of certain improved real property located at 750
Ridder Park Drive and 1611 Schallenberger Road in San Jose, California (the
“Property”).
B.    The Property is currently subject to that certain Communications Site
Lease Agreement dated May 8, 1996, by and between Assignor (as successor in
interest to San Jose Mercury News, Inc.), as Lessor, and T-Mobile (as successor
in interest to Pacific Bell Mobile Services), as Lessee (the “Cell Tower
Lease”).
C.    Assignee is acquiring the Property from Assignor subject to a certain
Purchase and Sale Agreement dated as of August __, 2013, by and between
Assignor, as seller, and Assignee, as buyer (the “Purchase Agreement”).
D.    Assignor desires (concurrently with its transfer and conveyance of the
Property to Assignee) to assign and transfer to Assignee Assignor’s interest, as
lessor, under the Cell Tower Lease and Assignee desires to acquire from Assignor
the interest of Assignor, as lessor, under the Cell Tower Lease and to assume
all of the obligations of Assignor as lessor under the Cell Tower Lease accruing
from and after the close of escrow under the Purchase Agreement (the “Conveyance
Date”).
NOW, THEREFORE, it is hereby agreed as follows:
1.    As of the Conveyance Date, Assignor does hereby assign, transfer and
convey to Assignee all of Assignor’s right, title and interest as lessor under
the Cell Tower Lease. Assignee hereby accepts the foregoing assignment, transfer
and conveyance of Assignor’s interest as lessor under the Cell Tower Lease, and
hereby assumes all of the obligations of Assignor as lessor under the Cell Tower
Lease accruing from and after the Conveyance Date.
2.    Assignor shall indemnify, defend and hold Assignee harmless from and
against any and all claims, damages, losses, liabilities, actions, causes of
action, costs and expenses (including, without limitation, attorneys’ fees and
costs of suit) arising out of or in any way

91
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



connected with a breach or default of lessor under the Cell Tower Lease which
shall accrue or occur prior to the Conveyance Date. Assignee shall indemnify,
defend and hold Assignor harmless from and against any and all claims, damages,
losses, liabilities, actions, causes of action, costs and expenses (including,
without limitation, attorneys’ fees and costs of suit) arising out of or in any
way connected with a breach or default of lessor under the Cell Tower Lease
which shall accrue on or after the Conveyance Date.
3.    This Assignment may be executed in counterparts, each of which shall be an
original, but all of which shall constitute one instrument.
4.    In the event of any action or suit between the parties in connection with
this Assignment, the prevailing party in such action or suit shall be entitled
to have and recover from the other party all reasonable costs and expenses of
suit, including reasonable attorneys’ fees.
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first written above, to be effective as of the Conveyance Date.


“ASSIGNOR”


SAN JOSE MERCURY-NEWS, LLC,
a California limited liability company


By:    ________________________
Name:    ________________________
Its:    _______________________




“ASSIGNEE”


SUPER MICRO COMPUTER, INC.,
a California corporation
    
By:    _________________________
Name:    _________________________
Its:    _________________________



92
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT G
NOTICE TO CELL TOWER TENANT
_____________, 2013
To:    T-Mobile
___________________________
San Jose, CA ________
Re:    Notice of Lease Assignment


Lease:    Communications Site Lease Agreement dated May 8, 1996, by and between
San
Jose Mercury-News, LLC (successor in interest to San Jose Mercury News), as
Lessor, and T-Mobile __________________ (successor in interest to Pacific Bell
Mobile Services), as Lessee, with respect to the Property identified immediately
below


Property: Improved real property located at 750 Ridder Park Drive and 1611
Schallenberger Road in San Jose, California
Ladies and Gentlemen:
Please be advised that effective _________________, 2013, San Jose Mercury-News,
LLC, a California limited liability company (“Seller”) sold the above-referenced
Property to Super Micro Computer, Inc., a Delaware corporation (“Buyer”) and,
concurrently therewith, Seller assigned all of its right, title and interest in
and under the above-referenced Lease to Buyer. Until further notice delivered to
you by Buyer, all future rental and other payments under your lease should be
made payable to Buyer and sent to the following address:
Super Micro Computer, Inc.
980 Rock Avenue
San Jose, California 95131
Attn: __________________

93
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Any questions regarding management of the Property should be addressed to
Super Micro Computer, Inc.
980 Rock Avenue
San Jose, California 95131
Attn: __________________
Very truly yours,
San Jose Mercury-News, LLC
By:    ________________________
Its:    ________________________

94
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT H
BILL OF SALE
THIS BILL OF SALE (“Bill of Sale”) is made this ________ day of _____________,
2013, by San Jose Mercury-News, LLC, a California limited liability company
(“Seller”), in favor of Super Micro Computer, Inc., a Delaware corporation
(“Buyer”).
W I T N E S E T H:
WHEREAS, Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated as of ________ ___, 2013 (the “Purchase Agreement”) with respect
to the sale of certain Property identified therein. (Any capitalized term used,
but not otherwise defined herein, shall have the meaning set forth in the
Purchase Agreement)
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Buyer, effective as of the Close of Escrow under
the Agreement, all of Seller’s right, title and interest in the Equipment
referred to in Section 1(iv) of the Agreement (the “Equipment”), without
representation or warranty of any kind whatsoever except as set forth in and
subject to the terms of the Purchase Agreement and except that Seller represents
and warrants to Buyer that Seller is the sole owner of the Equipment and such
Equipment is free and clear of all liens or encumbrances. The Equipment is more
particularly described on Attachment 1 attached to this Bill of Sale.
This Bill of Sale shall be binding upon and inure to the benefit of the
successors and permitted assigns of Buyer and Seller.
This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.
IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale as of the day
and year first written above.
SAN JOSE MERCURY-NEW, LLC,
a California limited liability company


By:    ____________________________
Name:    ____________________________    
Title:    ____________________________

95
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



ATTACHMENT 1 TO BILL OF SALE

1.
one hydraulic waste compactor and bin located at the northern-most area of the
dock

2.
one McGraw Edison Onan 250 Gen Set, Model No.: 250.ODFM-17R/270M; Serial Number
H840722313)

3.
UPS system and battery backups (Mitsubishi 9800 A Series UPS with battery
backup) located in 3rd Floor UPS Room

4.
PDU-1 and PDU-2 Liebert units in server or computer room on 2nd Floor of
Building

5.
fire alarm system (Fire Alarm Control Panel Room – 2nd Floor of Building)

6.
fire extinguishers

7.
all non-equipment voice, data and network cabling (it being understood and
agreed that Seller will not cut or sever any wires or cables when it disconnects
the cabling from Seller’s servers)

8.
one shrink wrap machine in packaging warehouse portion of the Real Property

9.
Two (2) large 2 X Caterpillar 3 phase 4 wire 480V/1875KVA/1500 KW diesel engine
generators and connected equipment and fuel tanks;




96
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



EXHIBIT I
HOLDBACK ESCROW AGREEMENT


_________________, 2013


Fidelity National Title Company (the “Title Company”)
2099 Gateway Place, Suite 100
San Jose, CA 95110
Attn: Melissa Tousley


Re:    Escrow Number _______________ ("Escrow")
San Jose Mercury-News, LLC/Super Micro Computer, Inc.
Dear Ms. Tousley:
You will receive in this escrow funds representing the purchase price payable by
Super Micro Computer, Inc. (“Buyer”) to San Jose Mercury-News, LLC (“Seller”) in
connection with the sale of Seller’s improved real property, consisting of
approximately thirty-five 35.68) acres, located at 750 Ridder Park Drive and
1611 Schallenberger Road, San Jose, California, commonly referred to as
Assessor’s Parcel Numbers 237-05-016, 237-05-036 and 237-05-039, more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Property”). Such sale shall be consummated pursuant to the terms and conditions
of that certain Purchase and Sale Agreement dated August___, 2013, as the same
may be amended, by and between Seller and Buyer (the “Purchase Agreement”). You
are hereby instructed to hold in this escrow from the Purchase Price otherwise
payable to Seller, funds in the amount of One Hundred Thousand Dollars
($100,000) (the “Holdback Funds”). Such Holdback Funds shall be governed by this
Holdback Escrow Agreement.
Pursuant to the terms of the Purchase Agreement, Seller has agreed to be
responsible, at its sole cost and expense, for the characterization,
delineation, correction and remediation (and removal if recommended by Versar or
required by any applicable governmental authority, if applicable) of the
conditions described in the Subsurface Materials (defined in Section 7.2.1 of
the Purchase Agreement) in compliance with all applicable federal, state and
local laws, ordinances, rules and regulations, and also for obtaining a No
Further Action (“NFA”) letter with respect to such conditions. Seller shall make
good faith and diligent efforts to complete this work and to obtain such NFA
letter by the end of the term of Seller’s leaseback of the Property. The
Holdback Funds shall security

97
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



for the performance of Seller’s obligations under this Holdback Escrow
Agreement. Upon the completion of these obligations and payment to Buyer of such
portions of the Holdback Funds to which Buyer is entitled pursuant to the terms
below, any remaining Holdback Funds then held in escrow shall be released to
Seller.
    
The Holdback Funds shall (i) cover claims, damages, liens, judgments, injuries,
penalties, demands, obligations, actions, causes of action, costs, liabilities,
losses, and expenses (including, without limitation, reasonable attorneys’ fees)
(collectively, “Claims and Damages”) incurred or suffered by Buyer as a result
of any claims made or actions brought or taken against Buyer or any Buyer
Related Parties (as defined in Section 8.2.4 of the Purchase Agreement) by any
governmental authority or neighboring or adjacent property owner in connection
with the presence of any and all Hazardous Materials referred to in the
Subsurface Materials and/or the migration of such Hazardous Materials referred
to in the Subsurface Materials onto, in or under any neighboring or adjacent
property or properties and/or (ii) cover the costs, if any, incurred by Buyer
following the expiration or earlier termination of Seller’s leaseback of the
Property, in cleaning up or remediating any Hazardous Materials referred to in
the Subsurface Materials. In the event (x) Buyer suffers or incurs any Claims
and Damages as a result of any claims made or actions brought or taken against
Buyer or any Buyer Related Parties by any governmental authority or neighboring
or adjacent property owner in connection with the presence of any and all
Hazardous Materials referred to in the Subsurface Materials and/or the migration
of such Hazardous Materials referred to in the Subsurface Materials onto, in or
under any neighboring or adjacent property or properties, or (y) Seller fails,
prior to the expiration or earlier termination of the term of Seller’s leaseback
of the Property, to correct and remediate all of the conditions described in the
Subsurface Materials (defined in Section 7.2.1 of the Purchase Agreement) in
compliance with all applicable federal, state and local laws, ordinances, rules
and regulations and/or to obtain a NFA letter with respect to such conditions,
then Buyer shall be entitled, upon delivery of escrow instructions from Buyer to
the Title Company to request and withdraw monies from the Holdback Funds to
cover the actual, third party costs and expenses paid or incurred by Buyer to
satisfy or partially satisfy such Claims and Damages and/or to cover costs
incurred by Buyer following the expiration or earlier termination of the term of
Seller’s leaseback of the Property in cleaning up or remediating any Hazardous
Materials referred to in the Subsurface Materials and/or in obtaining the NFA
letter referred to above. The Holdback Funds requested by Buyer shall be
released by the Title Company and transferred to the Buyer when the Buyer
delivers to Title Company, with a copy to Seller, written notice of such Claims
and Damages that Buyer has suffered or incurred and/or notice of such costs and
expenses paid or incurred by Buyer following the expiration or earlier
termination of Seller’s leaseback of

98
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



the Property in cleaning up or remediating any Hazardous Materials referred to
in the Subsurface Materials or in obtaining the NFA letter referred to above,
along with evidence of the actual, third party costs or expenses paid or
incurred by Buyer to satisfy or partially satisfy such Claims and Damages or to
pay such clean up and remediation costs or to obtain such NFA letter referred to
above. In the event Buyer incurs any costs to satisfy any Claims and Damages
and/or any clean up or remediation costs as provided above and/or costs to
obtain the NFA letter in the aggregate in excess of the amount of Holdback Funds
released to Buyer pursuant to the terms and conditions above, then Seller shall
remain liable to Buyer for payment of such excess amount. If Buyer requests in a
writing to the Title Company (with a copy to Seller) that the Title Company pay
any portion of the Holdback Funds to Buyer pursuant to the terms above, then, at
the expiration of five (5) days following date the Title Company and Seller
receives Buyer’s written disbursement request, the Title Company shall pay to
Buyer such portion of the Holdback Funds as Buyer has requested be disbursed to
it unless, within such five (5) day period, Seller notifies the Title Company
and Buyer in writing that Seller objects to the disbursement to Buyer of such
applicable portion of the Holdback Funds requested by Buyer . If Seller timely
delivers such objection to the Title Company and Buyer, then the Title Company
either shall (i) interplead the remaining Holdback Funds held by the Title
Company or (ii) continue to hold such portion of the Holdback Funds requested by
Buyer and objected to by Seller in escrow pending a resolution of the dispute
between Buyer and Seller concerning such portion of the Holdback Funds requested
by Buyer.
Upon completion by Seller of the correction and remediation of the conditions
described in the Subsurface Materials (defined in Section 7.2.1 of the Purchase
Agreement) in compliance with all applicable federal, state and local laws,
ordinances, rules and regulations and after obtaining a NFA letter with respect
to such conditions, Seller may request in a writing to the Title Company (with a
copy to Buyer) that the Title Company disburse to Seller, at the expiration of
five (5) days following date the Title Company and Buyer receives Seller’s
written disbursement request, any and all monies remaining in the Holdback Funds
and such remaining portion of the Holdback Funds shall be disbursed by the Title
Company to Seller unless, within such five (5) day period, Buyer notifies the
Title Company and Seller in writing that Buyer objects to the disbursement to
Seller of such remaining portion of the Holdback Funds . If Buyer timely
delivers such objection to the Title Company and Seller, then the Title Company
either shall (i) interplead the remaining Holdback Funds held by the Title
Company or (ii) continue to hold such portion of the Holdback Funds requested by
Seller and objected to by Buyer in escrow pending a resolution of the dispute
between Buyer and Seller concerning the remaining portion of the Holdback Funds
requested by Seller.

99
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



The Title Company shall not be bound in any way by any other separate agreement
or contract between Seller and Buyer with respect to the subject matter of these
instructions whether or not it may have knowledge of the same. Seller and Buyer
acknowledge and agree that the rights of the parties to the Holdback Funds, for
so long as the Holdback Funds are held by the Title Company, shall be solely as
set forth in this Holdback Escrow Agreement and these instructions.
Seller and Buyer agree to execute and deliver to you such reasonable
supplemental escrow instructions as you may require in connection with the
Holdback Funds and long as such supplemental escrow instructions do not conflict
with the provisions of this Holdback Escrow Agreement. Any escrow fees incurred
in connection with the Holdback Funds shall be paid by Seller and Buyer in equal
shares.
Any disbursements of the Holdback Funds to be made to Buyer pursuant to the
terms hereof shall be made to such person and at such address as Buyer shall
designate in separate instructions. Except as provided in the immediately
preceding sentence, these instructions and this Holdback Escrow Agreement shall
not be altered or modified without the prior written consent of Seller and Buyer
(or its successor or assign).
In consideration of acceptance by the Title Company of these instructions and
this appointment as escrow holder, Seller and Buyer agree that the Title Company
shall not be liable for any act taken in accordance with these instructions and
any subsequent instructions provided for herein. Seller and Buyer each agree to
reimburse the Title Company for one-half (1/2) of any reasonable expenses
incurred by reason of the Title Company’s performance in accordance with these
instructions. The Title Company is under no obligation to make an independent
investigation of the facts and circumstances underlying any certifications or
subsequent instructions given pursuant to these instructions.
Please indicate below on the enclosed copy of this letter your acceptance of
these instructions and agreement to act in accordance with the same, and return
a signed copy to the undersigned.
Very truly yours,
SELLER:
SAN JOSE MERCURY-NEWS, LLC,
a California limited liability company


By:    ____________________________
Name:    ____________________________

100
9/12/2013 12:02 PM

--------------------------------------------------------------------------------



Title:    ____________________________
BUYER:
SUPER MICRO COMPUTER, INC.,
a Delaware limited liability company


By:    ____________________________
Name:    ____________________________
Title:    ____________________________




The undersigned hereby acknowledges receipt of the foregoing instructions and
agrees to act in accordance with the terms and conditions contained herein.
FIDELITY NATIONAL TITLE COMPANY
By:    ________________________
Its:    ________________________
Dated:    ________________________


 
EXHIBIT A TO HOLDBACK ESCROW AGREEMENT
Legal Description
[to be attached]



101
9/12/2013 12:02 PM